



Exhibit 10.118
 
OPERATING AGREEMENT
 
OF
 
NKFGMS OWNERS, LLC
 
This Operating Agreement of NKFGMS Owners, LLC, a limited liability company
organized pursuant to the Act, is entered into and shall be effective as of the
Effective Date, by and among the Company and Members (as such terms are
hereinafter defined below).
 
ARTICLE I  
 
DEFINITIONS
 
For purposes of this Agreement (as defined below), unless the context clearly
indicates otherwise, the following terms shall have the following meanings:
 
1.1  “Act” shall mean the Delaware Limited Liability Company Act, 6 Del.C.
Section 18-101, et. seq., as it may be amended from time to time, and any
successor to such statute.
 
1.2  “Active Member” is defined in Section 6.5(c).
 
1.3  “Affiliate”, shall mean: (A) with respect to any Person (the “Subject
Person”) other than the Mack-Cali Member, NKFFM or any Person referred to in (B)
or (C) below, any: (i) direct or indirect shareholder, partner, member,
employee, officer, director, manager, owner, or agent of, or (in the case where
such Subject Person is a Member, any Manager appointed by) such Subject Person
or, otherwise, any Person that has any direct or indirect (including, without
limitation, voting) interest in, and/or any managerial control over, such
Subject Person, or any other Person acting for or on behalf of such Subject
Person; (ii) any member of the family of such Subject Person or any Person
referred to in clause (i) above (within the meaning of Section 267(c)(4) of the
Code, except that for this purpose, a legally adopted child of any individual
shall be treated as a child of such individual by blood); (iii) Person that has
any direct or indirect voting control (including by contractual arrangement)
over such Subject Person or any Person referred to in clause (i) above;
(iv) Person in which such Subject Person and/or any one or more of the Persons
referred to in clauses (i) or (ii) above owns or possesses (including by
contractual arrangement), directly or indirectly, any beneficial or voting
interest; and (v) any of the heirs, executors, administrators, personal or legal
representatives, successors and assigns of any or all of the foregoing Persons
referred to in clauses (i) through (v) above, as well as any “Affiliate”
thereof; (B) with respect to the Mack-Cali Member, the Mack-Cali REIT, the
Mack-Cali OP and any Organization that is, directly or indirectly,
majority-owned and controlled by either the Mack-Cali REIT or the Mack-Cali OP;
and (C) (i) with respect to NKFFM, Newmark and any Organization that or who is,
directly or indirectly, majority-owned or controlled by Newmark or NKFFM or any
one or more of the direct and/or indirect shareholders or beneficial owners of
Newmark or NKFFM; except that (ii) for purposes of the definitions of "Potential
Conflict Agreement", "Disinterested Member", "Ordinary Course Worker", "Third
Party Agreement" and "Non-Permitted Agreement" (and those provisions
hereunder where any of these definitions are used and/or applied), and for
purposes of Sections 6.5(a) and (b) and 14.9 hereunder, the term
"Affiliate" shall mean with respect to NKFFM, any Person that is referred to in
clause (i) or any Person who or that, directly or indirectly, owns or possesses
any beneficial or voting interest in or to NKFFM, Newmark or any other Person
referred to in clause (i).
 
 
1

--------------------------------------------------------------------------------


 
1.4  “Aggregate Interest” is defined in Section 12.3.
 
1.5  “Agreement” shall mean this Limited Liability Company Operating Agreement
including all amendments adopted in accordance with this Agreement and the Act.
 
1.6  “Assignee” shall mean a transferee of an Economic Interest who has not been
admitted as a Member.
 
1.7  “At Large Manager” means, subject to Section 8.2, any Manager other than
the NKFFM Managers or Mack-Cali Manager.
 
1.8  “Bankrupt Person” and “Bankruptcy of a Member” shall mean a Person who (a)
makes an assignment for the benefit of creditors; (b) files a voluntary petition
in bankruptcy; (c) is adjudicated as bankrupt or insolvent; (d) files a petition
or answer seeking for himself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation; (e) files an answer or other pleading admitting or failing to
contest the material allegation of a petition filed against him in any
proceeding of this nature; (f) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of such Member or all or any
substantial part of such Member’s property; or (g) 60 days after the
commencement of any proceeding against such Member seeking reorgani-zation,
arrangement, composition, readjustment, liquida-tion, dissolution or similar
relief under any statute, law or regulation, the proceeding has not caused same
to be dismissed, or if within 90 days after the appointment without his consent
or acquiescence of a trustee, receiver or liquidator of such Member or of all or
any substantial part of such Member’s properties, has not caused the appointment
to be stayed or vacated, or within 90 days after the expiration of any stay has
not caused the appointment to be vacated.
 
1.9  “Book Value” shall mean the value to be determined by the Company’s
Accountant in accordance with GAAP, subject to and in accordance with the
following rules:
 
A.  Net Questionable Bad Debts and all components thereof shall in no way be
considered assets or liabilities for the purpose of determining Book Value;
 
B.  Good Will (except for Good Will acquired in connection with the purchase by
the Company of other businesses), franchises, trademarks and trade names shall
in no way be considered assets for the purpose of determining the Book Value;
 
C.  The assets and liabilities of the Company shall be taken at the net figures
at which they appear on the books of account; and
 
 
2

--------------------------------------------------------------------------------


 
D.  Book Value shall be updated by the Company’s Accountant to the last day of
the month immediately preceding the date on which Book Value shall be
calculated.
 
1.10  “Business Day” shall mean any day other than Saturday, Sunday or any legal
holiday observed in the State of New Jersey.
 
1.11  “Business Plan” is defined in Section 7.4.
 
1.12  “Call Notice” is defined in Section 11.7(a).
 
1.13  “Call Period” is defined in Section 11.7(a).
 
1.14  “Call Price” is defined in Section 11.7(a).
 
1.15  “Call Right” is defined in Section 11.7(a).
 
1.16  “Called Interest” is defined in Section 11.7(a).
 
1.17  “Capital Account” shall mean the account maintained for a Member or
Assignee determined in accordance with Article VIII.
 
1.18  “Capital Contribution” shall mean, with respect to any Member, the amount
of money (including liabilities of the Company assumed by such Member as
provided in Section 1.704-1(b)(2)(iv)(c) of the Tax Regulations) and the Gross
Asset Value of any Property contributed to the Company with respect to the
Membership Interest held by such Member pursuant to the terms of this Agreement.
The principal amount of a promissory note which is not readily traded on an
established securities market and which is contributed to the Company by the
maker of the note shall not be included in the Capital Account of any Member
until the Company makes a taxable disposition of the note or until (and to the
extent) principal payments are made on the note, all in accordance with Section
1.704-1(b)(2)(iv)(d)(2) of the Tax Regulations.
 
1.19  “Certificate” shall mean the Certificate of Formation of the Company, as
amended from time to time, and filed with the Secretary of State of the State of
Delaware.
 
1.20  “Certified Letter” is defined in Section 11.4(b).
 
1.21  “Company” shall mean NKFGMS Owners, LLC, a limited liability company
formed under the laws of the State of Delaware, and any successor limited
liability company.
 
1.22  “Company’s Accountant” shall mean initially PricewaterhouseCoopers (or its
successor firm of certified public accountants) or such other firm of certified
public accountants selected by the Managers that is registered with The Public
Company Accounting Oversight Board; provided, however, in the event that
Mack-Cali REIT has terminated (and/or thereafter re-engaged)
PricewaterhouseCoopers (or its successor firm of certified public accountants)
as the Mack-Cali REIT’s accountant, then, at the Mack-Cali Member’s sole
election, the Company shall terminate (and/or, thereafter, re-engage)
PricewaterhouseCoopers (or its successor firm of certified public accountants)
as the “Company’s Accountant” for all purposes of this Agreement (or such one or
more specific purposes as the Mack-Cali Member shall so determine).
 
 
3

--------------------------------------------------------------------------------


 
1.23  “Company Subsidiary” shall mean each Organization in which the Company
owns or holds any direct or indirect beneficial or other interest (including,
without limitation, each Gale Subsidiary).
 
1.24  “Contribution Agreement” shall mean that certain Membership Interest
Purchase and Contribution Agreement dated as of December 28, 2006 by and among
the Company, the Mack-Cali Member, NKFFM, Panzer, Marlow, Mack-Cali OP and
Newmark.
 
1.25  “Depreciation” shall mean for each Fiscal Year or other period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that if
the Gross Asset Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such Fiscal Year or other period,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization, or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method selected by a Majority of the Managers.
 
1.26  “Disability” or “Disabled” means, with respect to any natural Person, when
such Person is deemed disabled under the terms of any disability insurance
policy covering him or her, if any, evidenced by the written certification of a
licensed physician approved by any disability insurance carrier having issued a
policy covering him or her. If there is (a) no such policy; (b) either no
definition of “disability” applicable under any policies of disability insurance
or if there is a conflict of the definition of disability between two or more
different policies; or (c) a disagreement among the parties regarding a
physician’s determination regarding the such Person’s disability, then the
Company shall have such Person examined by a licensed medical doctor designated
by the Company at the Company’s sole expense for the purpose of determining such
disability within the terms of this Agreement. If such Person or his/her duly
appointed representative disputes the findings and conclusions of the doctor
chosen by the Company, such Person shall be examined by a licensed medical
doctor of his or her choice or the choice of his or her duly appointed
representative, at his or her sole expense. If the findings and conclusions of
both doctors do not agree on whether such Person is, in fact, disabled within
the terms of this Agreement, such Person shall be examined by a third medical
doctor mutually agreeable to such Person or his or her duly appointed
representative and a Majority of the Members (other than such Person, in the
case where such Person or any of his or her Affiliates is the Person who is the
subject of such examination), the expense of which shall be equally borne by
such Person and the Company whose determination as to such Person’s disability
shall be final and conclusive.
 
1.27  “Disabled Member” is defined in Section 13.1.
 
 
4

--------------------------------------------------------------------------------


 
1.28  “Disinterested Member” shall mean, with respect to any Potential Conflict
Agreement, activity, transaction or loan (as applicable), any Member (including
any of whose Affiliates) who or that: (i) is not a party to such agreement,
activity, transaction or loan; and/or (ii) does not derive any benefit, or have
any beneficial or other economic interest, in any such agreement, activity,
transaction or loan (other than by reason of such Member being a member of the
Company).
 
1.29  “Disposition (Dispose)” shall mean any sale, assignment, exchange,
mortgage, pledge, grant, hypothecation, gift, redemption, issuance of new
equity, or other transfer or disposition, absolute or as security or encumbrance
(including dispositions by operation of law) and shall include, without
limitation, as regard to any Member, any sale, assignment, exchange, mortgage,
pledge, grant, hypothecation, gift, redemption, issuance of new equity in, or
other transfer or disposition, absolute or as security or encumbrance (including
dispositions by operation of law of any direct or indirect interest in any
Member or any holder of any Economic Interest).
 
1.30  “Dissociation (including Dissociate, Dissociative and Dissociated)” shall
mean any action or event which causes a Person to cease to be a Member as
described in Article XII hereof.
 
1.31  “Dissociation Purchase Price” is defined in Section 12.3(a).
 
1.32  “Dissolution Event” shall mean an event, the occurrence of which will
result in the dissolution of the Company under Article XIV.
 
1.33  “Distribution” shall mean any money or title to any Property which the
Company transfers or distributes to a Member or Assignee on account of a
Membership Interest or Economic Interest (as the case may be) as described in
Article IX.
 
1.34  “Economic Interest” shall mean a Member or Assignee’s right to
Distributions (liquidating or otherwise) and allocations of the profits, losses,
gains, deductions, and credits of the Company in accordance with such Member’s
or Assignee’s Sharing Ratio.
 
1.35  “Effective Date” shall mean December 28, 2006.
 
1.36  “Eligible Assignee” means, with respect to any Person, at any date, (i)
any Organization in which such Person owns, directly, more than 80% of the
voting power and more than 80% of the beneficial ownership interests (and, in
the case of an Organization that is a partnership or limited liability company,
such Person is the sole general partner or sole managing member of such
Organization and owns, directly, more that 80% of both the capital and profits
interests in such Organization) on such date; and (ii) in the case where such
Disposition is the result of the death of an individual Non-Mack-Cali Member,
the estate and then the heirs at law of such Member.
 
1.37  “Excepted Borrowings” is defined in Section 6.1(a)(ix).
 
1.38  “Exercising Member” is defined in Section 11.6(a).
 
 
5

--------------------------------------------------------------------------------


 
1.39  “Existing Gale Worker” shall mean any employee, contractor, consultant,
broker, or agent of any Gale Facility Subsidiary on the Effective Date.
 
1.40  “Facilities Management Activity” shall mean the management and operation
on behalf of corporations, institutions and other users of properties or
projects owned or leased by such corporations, institutions and other users
where such properties or projects are occupied solely by the employing
corporation, institution or user and used by it as a headquarters or in the
conduct of its operations. Such properties and projects may include, but not be
limited to, office, industrial and retail components, but shall not include the
Mack-Cali REIT or the Mack-Cali OP with respect to any of their properties and
projects.
 
1.41  “Fees Payable” shall mean those fees payable arising from and allocable to
the Indefinite Fees Receivable.
 
1.42  “Fiscal Year” shall mean the twelve-month calendar period of January 1
through December 31, except in the case of the first Fiscal Year or Year when
the period commences on the Effective Date and the last Fiscal Year or Year when
the period ends pursuant to the Dissolution Event.
 
1.43  “Four Percent Interest” is defined in Section 11.12.
 
1.44  “GAAP” shall mean generally accepted accounting principles generally in
use in the United States of America.
 
1.45  “Gale Facility” shall mean Gale Global Facility Services, L.L.C., a
Delaware limited liability company.
 
1.46  “Gale GMBH” shall mean Gale Global Facility Services GmbH, a German
Company.
 
1.47  “Gale Subsidiaries” shall mean and include: (a) Gale Facility; (b) The
Gale Puerto Rico Company, Inc., a Puerto Rico limited liability company; (c)
Gale UK; (d) Gale GmbH; (e) GFS Landscaping Services, LLC, a Delaware limited
liability company; (f) GFS Janitorial Services, LLC, a Delaware limited
liability company; (g) GFS Mechanical Services, LLC, a Delaware limited
liability company; and (h) GFS Self-Performing Services, LLC, a Delaware limited
liability company, and each of which, a “Gale Subsidiary”, as the name of each
of which shall be changed. Each Gale Subsidiary (other than the Gale Facility
and other than Gale GmbH which is wholly-owned by Gale UK) is wholly owned and
controlled by Gale Facility.
 
1.48  “Gale UK” shall mean Gale Global Facility Services Limited, a United
Kingdom company.
 
1.49  “Goodwill” shall mean the value of the Company’s intangible assets, other
than franchises, trademarks and trade names.
 
1.50  “Gross Asset Value” shall mean, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:
 
 
6

--------------------------------------------------------------------------------


 
(a)  The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the Book Value of such asset;
 
(b)  The Gross Asset Value of all Company assets shall be adjusted to equal
their respective fair market value (taking into account Section 7701(g) of the
Code), as determined by Managers as of the following times: (i) the acquisition
of an additional Membership Interest by any new or existing Member in exchange
for more than a de minimis Capital Contribution; (ii) the distribution by the
Company to a Member or Assignee of more than a de minimis amount of Property as
consideration for Membership Interest; and (iii) the liquidation of the Company
within the meaning of Section 1.704-1 (b)(2) (ii)(g) of the Tax Regulations;
provided however, that adjustments pursuant to clauses (a) and (b) above shall
be made only if a Majority of the Managers reasonably determine that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members or Assignees in the Company;
 
(c)  The Gross Asset Value of the Company assets distributed to any Member or
Assignee shall be adjusted to equal the gross fair market value of each asset on
the date of distribution as determined by the Managers;
 
(d)  The Gross Asset Value of the Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743 (b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Section 1.704-1 (b) (2) (iv) (m) of the Tax Regulations and Section
9.4 hereof; provided, however, that Gross Asset Value shall not be adjusted
pursuant to this clause (d) to the extent a Majority of the Managers determine
that an adjustment pursuant to clause (b) hereof is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (d); and
 
(e)  If the Gross Asset Value of an asset has been determined or adjusted
pursuant to clause (a), clause (b), clause (c) or clause (d) hereof, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Profits and Losses.
 
1.51  “Indefinite Fees Receivable” shall mean those fees receivable reasonably
believed by Managers to be uncollectible or susceptible to untimely payment in
excess of that regarded as common.
 
1.52  “Loan Repayment” shall mean the payment of the Newmark Loans as more fully
described in Section (a) of the Newmark Agreement.
 
1.53  “Loss of Management Rights” is defined in Section 8.2(a).
 
1.54  “Mack-Cali Loan” means the $900,000 of additional capital that the
Mack-Cali Member and/or one or more of its Affiliates shall loan to the Company
pursuant to, and in accordance with, this Agreement and the Newmark Agreement.
 
1.55  “Mack-Cali Manager” is defined in Section 7.1.
 
 
7

--------------------------------------------------------------------------------


 
1.56  “Mack-Cali Member” shall mean The Gale Construction Services Company,
L.L.C., a Delaware limited liability company.
 
1.57  “Mack-Cali OP” shall mean Mack-Cali Realty, L.P., a Delaware limited
partnership.
 
1.58  “Mack-Cali REIT” shall mean Mack-Cali Realty Corporation, a Maryland
corporation.
 
1.59  “Mack-Cali Tag-Along Interest” is defined in Section 11.5(b).
 
1.60  “Mack-Cali Tag-Along Notice” is defined in Section 11.5(b).
 
1.61  “Mack-Cali Tag-Along Price” is defined in Section 11.5(a).
 
1.62  “Mack-Cali Tag-Along Right” is defined in Section 11.5(a).
 
1.63  “Major Decision Notice” is defined in Section 6.1(b).
 
1.64  “Majority” shall mean, with respect to the Members, whenever the Members
are entitled to vote on, or approve or consent to, any matter under the Act or
this Agreement, or any matter is required or allowed to be approved by a
Majority of the Members under the Act or this Agreement, such matter shall be
considered approved or consented to upon the receipt of the affirmative approval
or consent, either in writing or at a meeting of the Members, where more than
50% of the aggregate Sharing Ratios of those Members entitled to vote pursuant
to this Agreement (except as otherwise set forth herein) consent to or approve
of such particular matter. In the case of a Member who has Disposed of any
portion of that Member’s Economic Interest to an Assignee in a Disposition that
is not a Permitted Disposition, the Assignee shall not be permitted to vote,
grant approval of or consent to any matter that may arise pursuant to this
Agreement and such Assignee’s Economic Interest shall be excluded from
determining whether the requisite Majority has been obtained. Majority shall
mean, with respect to the Managers, whenever the Managers are entitled to vote
on, or approve or consent to, any matter under the Act or this Agreement, or any
matter is required or allowed to be approved by a Majority of the Managers under
the Act or this Agreement, such matter shall be considered approved or consented
to upon the receipt of the affirmative approval or consent, either in writing or
at a meeting of the Managers, where at least a majority of the number of
Managers entitled to vote pursuant to this Agreement consent to or approve of
such particular matter.
 
1.65  “Management Right” shall mean the right of a Member to participate in the
management of the Company, to vote on any matter, and to grant or to withhold
consent or approval of actions of the Company.
 
1.66  “Manager” is defined in Section 7.1 hereof.
 
1.67  “Marlow” shall mean Ian Marlow.
 
 
8

--------------------------------------------------------------------------------


 
1.68  “Marlow Employment Agreement” means the Employment Agreement, dated the
date hereof, between Newmark Knight Frank Global Management Services, LLC and
Marlow.
 
1.69  “Marlow/Panzer Notice” is defined in Section 11.6(b). hereof. 
 
1.70  “Marlow/Panzer Purchase” is defined in Section 11.6(b) hereof.
 
1.71  “MC Change of Control Event” is defined in Section 6.5 hereof.
 
1.72  “Members” shall mean initially, NKFFM, the Mack-Cali Member, Panzer and
Marlow.
 
1.73  “Members Tax Amount shall have the same meaning as defined in Section
9.7(c).
 
1.74  “Membership Interest” shall mean the rights of a Member (a) to Economic
Interests, and, (b) to the extent permitted by this Agreement, to possess and
exercise Management Rights as set forth in Section 6.1 hereof.
 
1.75  “Minimum Price” is defined in Section 11.6(a).
 
1.76  “Net Cash Flow” shall mean all cash receipts of the Company and each
Company Subsidiary during such period (other than Capital Contributions or the
proceeds of any Newmark Loan, Third Party Loan or any other loan or advance made
to or for the benefit of the Company or any Company Subsidiary, except that any
such proceeds shall be treated as “Net Cash Flow” to the extent such proceeds
are distributed, or set aside as reserves for distribution, of Tax
Distributions), decreased by (a) Operating Expenses paid during such period, (b)
capital expenditures made during such period, to the extent not made from
reserves, (c) reserves for contingencies and working capital, established during
such period in such amounts as the Managers shall reasonably determine, (d)
third party debt service payments made during such period, and (e) taxes. “Net
Cash Flow” shall not be reduced by Depreciation, non-cash items or other similar
allowances, but shall be increased by any reductions or reserves previously
established.
 
1.77  “Net Questionable Bad Debts” shall be determined by the Managers, by
preparing and delivering a list of Indefinite Fees Receivable, and by setting
forth a list of Fees Payable. Such list made by Managers shall be deemed
correct, absent demonstrative error.
 
1.78  “Newmark” shall mean Newmark & Company Real Estate, Inc. d/b/a Newmark
Knight Frank, a New York corporation.
 
1.79  “Newmark Agreement” shall mean the Loan, Sale and Services Agreement
between Newmark, Mack-Cali OP and the Company dated the same as and entered into
simultaneously with this Agreement.
 
1.80  “Newmark Business” shall mean the business, operations, assets and
liabilities of Newmark and its Affiliates, taken as a whole.
 
 
9

--------------------------------------------------------------------------------


 
1.81  “Newmark Loan” shall mean the $1.5 million of additional capital that
Newmark shall loan to the Company pursuant to, and in accordance with, this
Agreement and the Newmark Agreement.
 
1.82  “Newmark Office” shall mean the principal office of Newmark, which is
currently 125 Park Avenue, New York, New York and which may be changed from time
to time upon notice to the Members.
 
1.83  “NKFFM” shall mean NKFFM Limited Liability Company, a New Jersey limited
liability company.
 
1.84  “NKFFM Change of Control Event” shall mean the consummation, whether
directly or indirectly, of any merger, consolidation, business combination,
sale, disposition, offering (whether of stock, membership interests and/or other
debt or equity securities) and/or other transactions (or one or more, or a
series of, transactions), whereby direct or indirect control of the Newmark
Business (and/or a substantial portion thereof) and/or at least fifty percent
(50%) of the direct or indirect beneficial ownership/equity interest in the
Newmark Business (however effectuated, including by reason of direct or indirect
transfers of assets or ownership and/or voting interests in one or more of the
Organizations comprising the Newmark Business) is acquired and/or owned by
Persons who (or whose Affiliates) did not own or control the Newmark Business
(or a substantial portion thereof) on and as of the Effective Date, and a “NKFFM
Change of Control Event” shall occur for purposes of this Agreement at such time
the foregoing thresholds are met.
 
1.85  “NKFFM Drag-Along Event” shall mean upon a NKFFM Change of Control Event,
and for a period ending upon the earlier to occur of (i) 180 days thereafter or
(ii) the expiration of the next following Put Period.
 
1.86  “NKFFM Drag-Along Notice” is defined in Section 11.4(b).
 
1.87  “NKFFM Drag-Along Price” is defined in Section 11.4(a).
 
1.88  “NKFFM Drag-Along Right” is defined in Section 11.4(a).
 
1.89  “NKFFM Manager” is defined in Section 7.1.
 
1.90  “Non-Exercising Member” is defined in Section 11.6(a).
 
1.91  “Non-Mack-CaIi Member” shall mean any Member other than Mack-Cali Member.
 
1.92  “Non-Paying Member” is defined in Section 8.2(b).
 
1.93  “Notice” is defined in Section 8.2(a).
 
1.94  “Notice of Disagreement” is defined in Section 12.4.
 
 
10

--------------------------------------------------------------------------------


 
1.95  “Operating Expenses” shall mean all of the Company’s and Company
Subsidiaries’ expenses and costs from operations, excluding: (a) debt interest,
(b) Depreciation, non-cash items and other similar allowances, and (c) the Loan
Repayment and any debt repayment.
 
1.96  “Ordinary Course Worker” shall mean any employee, contractor, consultant,
broker or agent hired or engaged by the Company or any Company Subsidiary on an
“at-will” basis in the ordinary course of the Company’s or Company Subsidiary’s
business and for an arms-length compensation and other terms, and who: (A) is
not an Affiliate or employee, contractor, consultant, broker or agent of
Newmark, NKFFM or any of their Affiliates, and (B) can be fired or terminated
(and/or whose services can be terminated) at any time and for any reason (or for
no reason), subject only to any applicable anti-discrimination laws, and without
penalty or payment (other than for unpaid past services only).
 
1.97  “Organization” shall mean any Person other than an individual, joint
tenancy or tenancy by the entirety.
 
1.98  “Panzer” shall mean Scott M. Panzer.
 
1.99  “Paying Members” is defined in Section 8.2(b).
 
1.100  “Permitted Disposition” shall mean, with respect to the Mack-Cali Member,
any (a) Disposition of, or involving, any partnership, limited liability
company, stock or other equity, beneficial or debt interest in or with respect
to any Affiliate of the Mack-Cali Member (including, without limitation, any
such Disposition that the Mack-Cali REIT determines to be necessary or desirable
in order to enable the Mack-Cali REIT to continue to qualify as a REIT); (b) any
merger or consolidation of any Affiliate of the Mack-Cali Member with or into
any other Organization (regardless of whether such Affiliate is the surviving
entity), or (c) the sale, transfer or disposition of all or substantially all of
the assets of the Mack-Cali REIT and/or Mack-Cali OP. With respect to any
Membership Interest and/or Economic Interest (and/or any portion thereof or
interest therein) of a Non Mack-Cali Member, (a) any Disposition of all or any
portion of such interest to an Eligible Assignee, which Disposition may be made
without the approval of any Manager or Member; or (b) in the case of a voluntary
or involuntary, partial or full Dissociation event, if such Disposition is: (i)
to the Company and such Disposition is approved by the prior written consent of
a Supermajority of the Members, or (ii) to another Member. A “Permitted
Disposition” shall also include any purchase, sale or transfer of a Membership
Interest or Economic Interest pursuant to Sections 11.4, 11.5, 11.6, 11.7 and
11.12, but only if said purchase, sale or transfer is undertaken in accordance
with, and in compliance with, all of the applicable provisions of said Sections
and, also, as regard to the Mack-Cali Member or NKFFM (or any of their
successors) any Disposition resulting from a Dissociation event described in
Section 12.1(e) or (f).
 
1.101  “Person” shall mean an individual, trust, estate, corporation (including,
without limitation, nonprofit and not-for-profit corporations), partnership
(general or limited), joint venture, business trust, limited liability company,
unincorporated association or other entity.
 
 
11

--------------------------------------------------------------------------------


 
1.102  “Potential Conflict Agreement” shall mean any agreement or arrangement to
which the Company and/or one or more Company Subsidiaries, on the one hand, and
a Member and/or one or more of its or his Affiliates, on the other hand, are
parties (and which shall include the application of Section 14.7).
 
1.103  “Pre-Closing Disability” is defined in Section 13.2.
 
1.104  “Principal Office” shall mean the Principal Office of the Company set
forth in Section 2.6.
 
1.105  “Proceeding” shall mean any administrative, judicial, or other adversary
proceeding, including without limitation litigation, arbitration, administrative
adjudication, mediation, and appeal or review of any of the foregoing.
 
1.106  “Property” shall mean any property, real or personal, tangible or
intangible, including any legal or equitable interest in such property of the
Company and any Company Subsidiary (and the beneficial and other ownership
interest therein), but excluding services and promises to perform services in
the future.
 
1.107  “Property Management Activity” shall mean the management and operation on
behalf of building owners or lessees of multi-tenanted and non-owner occupied
single-tenanted office, office-flex or industrial properties or projects.
 
1.108  “Proponent Member” is defined in Section 6.1(b).
 
1.109  “Put Notice” is defined in Section 11.6(a).
 
1.110  “Put Offer” is defined in Section 11.6(a).
 
1.111  “Put Period” shall mean the period beginning on the first day of the
first full month following the third anniversary of the Effective Date and
through the 15th day of such month and, thereafter, on the first day of each
succeeding 6th month thereafter through the 15th day of such month.
 
1.112  “Put Response Notice” is defined in Section 11.6(b).
 
1.113  “Put Response Period” is defined in Section 11.6(b).
 
1.114  “Regulatory Allocations” is defined in Section 9.5.
 
1.115  “REIT” shall mean a “real estate investment trust” within the meaning of
Sections 856 et. seq. of the Code.
 
1.116  “Representatives” is defined in Section 6.5.
 
1.117  “Request Period” is defined in Section 8.2(a).
 
1.118  “Response Notice” is defined in Section 6.1(b).
 
 
12

--------------------------------------------------------------------------------


 
1.119  “Response Period” is defined in Section 6.1(b).
 
1.120  “Restricted Area” is defined in Section 6.5(c).
 
1.121  “Sale Interest” is defined in Section 11.6(a).
 
1.122  “Schedule A” shall mean Schedule A to this Agreement setting forth the
name, address, Membership Interest and Sharing Ratio of each Member, initially
and as amended from time to time.
 
1.123  “Sharing Ratio” shall mean with respect to any Member, as of any date,
the ratio (expressed as a percentage) that (i) such Member’s Capital
Contributions bears to (ii) the aggregate Capital Contributions of all Members,
or such other ratio as shall be agreed upon by all Members from time to time.
The Membership Interest and Sharing Ratio of each Member is set forth in
Schedule A attached hereto, and Schedule A shall be amended as necessary to
conform to any changes thereof agreed to by the Members in accordance with
Article XI hereof. In the event all or any portion of a Membership Interest or
Economic Interest is transferred or assigned in accordance with the terms of
this Agreement, the transferee or assignee shall succeed to the Membership
Interest or Economic Interest, as applicable, and Sharing Ratio of the
transferor or assignor to the extent it relates to the transferred Membership
Interest or Economic Interest.
 
1.124  “Supermajority” shall mean, with respect to the Members, whenever the
Members are entitled to vote on, or approve of or consent to, any matter under
this Agreement, or any matter is required or allowed to be approved by a
Supermajority of the Members under this Agreement, such matter shall be
considered approved or consented to upon the receipt of the affirmative approval
or consent, either in writing or at a meeting of the Members, where at least 80%
of the aggregate Sharing Ratios of those Members entitled to vote pursuant to
this Agreement (except as otherwise set forth herein), consent to or approve of
such particular matter. In the case of a Member who has Disposed of any portion
of that Member’s Membership Interest and/or Economic Interest to an Assignee in
a Disposition that is not a Permitted Disposition, the Assignee shall not be
permitted to vote, grant approval of or consent to any matter that may arise
pursuant to this Agreement and such Assignee’s Economic Interest shall be
excluded from determining whether the requisite Supermajority has been obtained.
 
1.125  “Tax Characterization and Additional Tax Terms”. The following terms
shall have the following meanings (and, for this purpose, all references herein
to “Partner”, “Partners” and “Partnership” in this Agreement shall be deemed to
refer to a “Member”, the “Members” and the “Company”, respectively):
 
(a)  “Adjusted Capital Account Deficit” shall mean, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments:
 
(i)  Credit to such Capital Account the minimum gain chargeback that such Member
is deemed to be obligated to restore pursuant to the penultimate sentences of
Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Tax Regulations; and
 
 
13

--------------------------------------------------------------------------------


 
(ii)  Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6) of
the Tax Regulations.
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Tax
Regulations and shall be interpreted consistently therewith.
 
(b)  “Code” shall mean the Internal Revenue Code of 1986, as amended
 
(c)  “Nonrecourse Deductions” has the meaning set forth in Section 1.704-2(b)(1)
of the Tax Regulations.
 
(d)  “Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3)
of the Tax Regulations.
 
(e)  “Partner Nonrecourse Debt” has the meaning set forth in Section
1.704-2(b)(4) of the Tax Regulations.
 
(f)  “Partner Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Tax Regulations.
 
(g)  “Partner Nonrecourse Deductions” has the meaning set forth in Sections
1.704-2(i)(1) and 1.704-2(i)(2) of the Tax Regulations.
 
(h)  “Partnership Minimum Gain” has the meaning set forth in Sections
1.704-2(b)(2) and 1.704-2(d) of the Tax Regulations.
 
(i)  “Profits and Losses” shall mean, for each Fiscal Year, an amount equal to
the Company’s taxable income or loss for such Fiscal Year, determined in
accordance with Section 703(a) of the Code (for this purpose, all items of
income, gain, loss, or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:
 
(i)  Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
Section 1.113(i) shall be added to such taxable income or loss;
 
(ii)  Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) expenditures pursuant to Section
1.704-1(b)(2)(iv)(i) of the Tax Regulations, and not otherwise taken into
account in computing Profits or Losses pursuant to this Section 1.113(i), shall
be subtracted from such taxable income or loss;
 
 
14

--------------------------------------------------------------------------------


 
(iii)  In the event the Gross Asset Value of any Company asset is adjusted, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;
 
(iv)  Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the Property disposed of,
notwithstanding that the adjusted tax basis for such Property differs from its
Gross Asset Value;
 
(v)  In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year;
 
(vi)  To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required, pursuant to Section
1.704-1(b)(2)(iv)(m)(4) of the Tax Regulations, to be taken into account in
determining Capital Accounts as a result of a distribution, the amount of such
adjustment shall be treated as an item of gain or loss from the disposition of
such asset and taken into account for purposes of computing Profits and Losses;
 
(vii)  Notwithstanding any other provisions of this definition, any items which
are specially allocated pursuant to Sections 9.4 or 9.5 herein shall not be
taken into account in computing Profits or Losses; and
 
(viii)  The amounts of the items of Company income, gain, loss, or deduction
available to be specially allocated pursuant to Sections 9.4 or 9.5 herein shall
be determined by applying rules analogous to those set forth in clauses (i)
through (vi) above.
 
(j)  “Tax Regulations” shall mean the federal income tax regulations promulgated
by the United States Treasury Department under the Code as such regulations may
be amended from time to time. All references herein to a specific section of the
Tax Regulations shall be deemed also to refer to any corresponding provision of
succeeding Tax Regulations.
 
1.126  “Tax Distributions” is defined in Section 9.7(c).
 
1.127  “Third Party Loans” shall have the same meaning as defined in Section
8.2.
 
1.128  “Third Party Agreement” shall mean any leasing, management, brokerage,
employment or services agreement or arrangement entered into at arms length and
in the ordinary course of the Company’s or any Company Subsidiary’s business and
to which no Member nor any of its or his Affiliates is a party and with respect
to which no Member nor any of its or his Affiliates can receive or derive any
benefit.
 
1.129  “Trailing Company EBITDA” shall mean as of the last day of the calendar
quarter immediately preceding the date of delivery of the Put Notice, Mack-Cali
Tag-Along Notice or NKFFM Drag-Along Notice, as applicable, the aggregate
earnings of the Company and all of its Company Subsidiaries for the three-year
period ending on such day (or, if such day is less than three years from the
Effective Date, then for the entire period beginning on the Effective Date and
ending on such day), determined before deductions for interest (and debt
service), taxes, depreciation, amortization and other non-cash charges, all as
determined in accordance with GAAP.
 
 
15

--------------------------------------------------------------------------------


 
1.130  “Transaction Documents” shall mean the Marlow Employment Agreement,
Contribution Agreement, the Newmark Agreement, and the Assignment of Gale Global
Membership Interest by the Mack-Cali Member to the Company, together with the
Exhibits and Disclosure Schedule attached thereto.
 
1.131  Withheld Marlow Distributions” is defined in Section 11.12.
 
ARTICLE II  
 
FORMATION
 
2.1  Organization. The Members hereby agree to form the Company as a Delaware
limited liability company pursuant to the provisions of the Act under the name
NKFGMS Owners, LLC for the purpose and scope set forth herein. Pursuant to the
provisions of the Act, the formation of the Company shall be effective upon the
execution hereof and the filing of the Certificate.
 
2.2  Agreement. For and in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Members executing this
Agreement hereby agree to the terms and conditions of this Agreement, as it may
from time to time be amended as set forth herein. It is the express intention of
the Members that this Agreement and the Transaction Documents shall constitute
the entire agreement between the Members, and, except to the extent a provision
of this Agreement is expressly prohibited or void and ineffectual under the Act,
this Agreement shall govern. To the extent any provision of this Agreement is
prohibited or void and ineffectual under the Act, this Agreement shall be deemed
to be amended to the least extent necessary in order to make this Agreement
enforceable under the Act. In the event the Act is subsequently amended or
interpreted in such a way to make any provision of this Agreement that was
formerly invalid valid, such provision shall be considered to be valid and
effective from the effective date of such interpretation or amendment.
 
2.3  Name. The name of the Company is NKFGMS Owners, LLC and all business of the
Company and each Company Subsidiary shall be conducted under that name, except
that with respect to each Gale Subsidiary, the business may continue to be
conducted under the name (or names), and using the associated goodwill in said
name (or names), that such business was being conducted as of immediately prior
to the Effective Date and that each Gale Subsidiary shall be granted a
non-exclusive, royalty-free license to continue to use such name (or names) and
associated goodwill until the earlier of: (x) the dissolution of the Company and
the winding up of its affairs (and all other reasonable incidental purposes in
connection therewith) following a Dissolution Event pursuant to Article XIV
hereof and the termination of this Agreement, or (y) such time when neither the
Mack-Cali Member nor any of its Affiliates shall have any interest in the
Company, following which time the license to use such name or names (and
associated goodwill) shall automatically be terminated and all rights to such
name and names (and associated goodwill) shall revert to the Mack-Cali Member.
Under the Newmark Agreement (and as the Newmark Agreement shall so provide),
Newmark has granted to the Company (although not to the Members) a
non-exclusive, royalty-free license to use (and/or to have any Company
Subsidiary use) the name “Newmark Knight Frank” and the associated good will in
the name “Newmark Knight Frank” until the earlier of: (a) the dissolution of the
Company and the winding up of its affairs (and all other reasonable incidental
purposes in connection therewith) following a Dissolution Event pursuant to
Article XIV hereof and the termination of this Agreement, or (b) such time when
neither NKFFM nor any of its Affiliates shall have any interest in the Company,
following which time the license to use the name “Newmark Knight Frank” (and
associated goodwill) shall automatically be terminated and all rights to such
name (and associated goodwill) shall revert to Newmark. On, or as soon as
practicable following, the Effective Date, the Company shall cause a name change
of Gale Facility to “Newmark Knight Frank Global Management Services, LLC”.
 
 
16

--------------------------------------------------------------------------------


 
2.4  Term. The term of the Company shall commence on the date the Certificate is
filed in accordance with the Act, and shall continue in perpetuity until the
winding up and liquidation of the Company and its business is completed
following a Dissolution Event, as provided in Section 14.1 of this Agreement.
 
2.5  Registered Agent and Office. The registered agent for the service of
process and the registered office shall be that Person and location reflected in
the Certificate. The Managers, may, from time to time, change the registered
agent or office through appropriate filings with the Secretary of State of the
State of Delaware. In the event the registered agent ceases to act as such for
any reason or the registered office shall change, the Managers shall promptly
designate a replacement registered agent or file a notice of change of address
as the case may be. If the Managers shall fail to designate a replacement
registered agent or change of address of the registered office, any Member may
designate a replacement registered agent or file a notice of change of address.
 
2.6  Principal Office. The principal office of the Company shall be located at
10 Sylvan Way, Parsippany, New Jersey.
 
2.7  Broker of Record.The Company, as well as any one or more Company
Subsidiaries, shall be licensed as a broker of record in New Jersey and in such
one or more other jurisdictions where the Company and/or one or more Company
Subsidiaries is required to be so licensed under the applicable law of any such
jurisdiction. Panzer initially, and for no additional compensation, shall be the
broker of record for the Company (and for any other Company Subsidiary that is
required to be so licensed) in New Jersey and each other jurisdiction where such
licensing is required under the applicable law of such jurisdiction, and shall
be authorized to, and shall, perform such functions as required of broker of
record in New Jersey and each such other jurisdiction.
 
 
17

--------------------------------------------------------------------------------


 
ARTICLE III  
 
PURPOSE; NATURE OF BUSINESS
 
3.1  Purpose of Company. The business purpose of the Company is to, either
directly or through one or more Company Subsidiaries (a) provide facility and
property management, construction, janitorial, landscaping, mechanical and
related services; (b) acquire, invest in, purchase, own, hold, lease, finance,
borrow, manage, maintain, operate, improve, upgrade, modify, exchange, assign,
encumber, create security interests in, pledge, sell, transfer or otherwise
dispose of, and in all respects otherwise deal in, all kinds of business and
property, both real and personal solely for the purpose of facilitating the
purpose set forth in (a) above; (c) establish, acquire, conduct and carry on any
business suitable, necessary, useful or convenient in connection with the
purpose set forth in (a) above; (d) engage in any lawful act or activity for
which companies may be formed under the Act; and (e) engage in any and all
business activities permitted under the laws of the State of Delaware. Subject
to Section 6.1(a)(ii) and other applicable provisions hereunder, the Company
shall have the authority to do all things necessary or convenient to accomplish
its purpose and operate its business as described in this Article III. The
authority granted to the Managers hereunder to bind the Company shall be limited
to actions necessary or convenient to the business purpose of the Company.
 
3.2  “Taxable REIT subsidiary”/Other REIT limitations. Notwithstanding anything
herein to the contrary, without the prior written consent of the Mack-Cali
Member, neither the Company nor any Company Subsidiary shall, either
individually or any one or more of them, (a) directly or indirectly operate or
manage a lodging facility (within the meaning of Sections 856(l)(4)(A) and
856(d)(9)(D)(ii) of the Code ) or a health care facility (within the meaning of
Sections 856(l)(4)(B) and 856(e)(6)(D)(ii) of the Code); (b) directly or
indirectly provide to any other Person (under a franchise, license, or
otherwise) rights to any brand name under which any such lodging facility or
health care facility is operated; or (c) do anything else that may not be done
or undertaken (including, without limitation, whether under any provision of the
Code or in any proposed, temporary or final Treasury Regulations, or as the
Internal Revenue Service may hereafter determine, whether in a revenue ruling,
revenue procedure, notice, announcement, technical advice memorandum, chief
counsel memorandum, private letter ruling or any other written determination) by
a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the Code);
or (d) acquire, hold or own any equity or debt interest that would constitute a
“security” or “securities” for purposes of applying Sections
856(c)(4)(B)(iii)(II) and (III) of the Code.
 
3.3  Company/Company Subsidiary treated as “partnership” or “disregarded entity”
for tax purposes. The Members hereby agree that the Company and each Company
Subsidiary shall be treated as, and shall constitute, a “partnership” or
“disregarded entity” for federal, state and local income tax purposes. To this
end, and notwithstanding anything herein to the contrary, without the prior
written consent of a Supermajority of the Members, neither the Company, any
Member nor any Manager shall (or shall cause or permit the Company or any
Company Subsidiary to) do anything which would result in the Company or any
Company Subsidiary to not be so treated (including, without limitation, causing
or permitting the Company or any Company Subsidiary to make the election under
Section 7701 of the Code and 301.7701-2 and -3 of the Tax Regulations).
 
 
18

--------------------------------------------------------------------------------


 
3.4  Mack-Cali Member to be provided with certification of compliance with
Sections 3.2 and 3.3. By no later than the fifteenth (15th) day following the
end of each calendar quarter (beginning with the calendar quarter ended December
31, 2006), and at the Company’s expense, the Managers shall cause the Company’s
Accountant to furnish to the Mack-Cali Member a certification, which shall be
addressed to the Mack-Cali REIT and shall be executed by the Company’s
Accountant, that the Company was in compliance with Section 3.2 and 3.3 of this
Agreement at all times during, and at the close of, such calendar quarter (or,
if the Company was not in compliance, then such certification shall identify in
particularity such non-compliance).
 
ARTICLE IV  
 
ACCOUNTING AND RECORDS
 
4.1  Records to be Maintained. The Company shall maintain the following records
at the Company’s principal office (as set forth in Section 2.6), which shall be
open to inspections by the Members or their agents at reasonable times:
 
(a)  a list of the full name set forth in alphabetical order and last known
mailing address of each Member, together with the information set forth on
Schedule A relating to each Member’s Economic Interest, Membership Interest and
Sharing Ratio;
 
(b)  a copy of the Certificate and all amendments thereto, together with
executed copies of any powers of attorney pursuant to which the Certificate or
any such amendment has been executed;
 
(c)  a copy of the Company’s federal, state and local income or information tax
returns and reports for the six (6) most recent Fiscal Years;
 
(d)  a copy of this Agreement including all amendments thereto;
 
(e)  the Company’s books and records, including financial statements of the
Company; and
 
(f)  A writing stating events, if any, upon the happening of which the Company
is to be dissolved and its affairs wound up.
 
4.2  Reports to Members. At the Company’s expense, the Company shall provide and
distribute to Members quarterly and annual reports consisting of a balance
sheet, statement of profits and losses and a statement of cash flow of the
Company and each Company Subsidiary, each of which shall be prepared in
accordance with GAAP, as well as a statement of the Members’ Capital Accounts
and such other and additional financial and other information, statements and/or
reports pertaining to the Company and the Company Subsidiaries (and/or their
activities and operations) that a Member may reasonably request, as follows: (a)
beginning with the calendar quarter ended March 31, 2007, such quarterly reports
shall be provided and distributed by the Company to the Members by no later than
45 days following the end of such calendar quarter, with “draft” reports (which
shall be prepared based on the best estimates of the then available information)
to be provided and distributed by the Company to the Members by no later than 20
days following the end of such calendar quarter; and (b) beginning with the
calendar year ended December 31, 2006, such annual reports, which shall be
audited by the Company’s Accountants, shall be provided and distributed by the
Company to the Members by no later than 90 days following the end of such
calendar year, with “draft” reports (which shall be prepared based on the best
estimates of the then available information) to be provided and distributed by
the Company to the Members by no later than 30 days following the end of such
year; provided, however, if the Company’s Accountant is PricewaterhouseCoopers,
the cost that the Company shall bear for the preparation and issuance of such
quarterly reports and audited annual reports, and any certifications required
pursuant to Section 3.4 hereof, shall be capped at the amount equal to the total
fees and charges that Friedman LLP would have charged (based on its ordinary fee
schedule) if Friedman LLP (rather than PricewaterhouseCoopers) had prepared and
issued such reports and certifications, with any additional fees and charges for
the preparation and issuance of such reports to be borne solely by the Mack-Cali
Member (but only if the Mack-Cali Member shall have first been furnished with
reasonable evidence, in writing, of such additional fees and charges). The
Managers shall provide all Members with those information returns required by
the Code and the laws of any state.
 
 
19

--------------------------------------------------------------------------------


 
4.3  Tax Returns and Reports. The Managers, at the Company’s expense, shall
cause to be prepared and timely file income tax returns of the Company in all
jurisdictions where such filings are required, and shall prepare and deliver to
each Member, within ninety (90) days after the expiration of each Fiscal Year,
and at the Company’s expense, all information returns and reports required by
the Code and Tax Regulations and applicable state or local law and Company
information necessary for the preparation of the Members’ federal, state and
local income tax returns.
 
ARTICLE V  
 
NAMES AND ADDRESSES OF MEMBERS
 
The names and addresses of the Members are as stated on Schedule A, which may be
amended from time to time in accordance with the terms of this Agreement.
 
ARTICLE VI  
 
RIGHTS AND DUTIES OF MEMBERS
 
6.1  Management Rights. (a) Each Member shall be entitled to vote on any matter
submitted to a vote of the Members to the extent of its Sharing Ratio in the
Company (as such may be amended from time to time in accordance with this
Agreement). Notwithstanding anything herein to the contrary, the following
actions and decisions (including, without limitation, any action or decision
that may be set forth or contemplated in a Business Plan) by, for or on behalf
of the Company or any Company Subsidiary shall require the prior written consent
of a Supermajority of the Members subject, however, to clause (B)(ii) of Section
8.2(a):
 
(i)  any amendment to this Agreement, the Certificate, any certificate of
authority or any other organizational document or governmental license,
authorization or permit of the Company, or any organizational document or
governmental license or permit of any Company Subsidiary, except any amendment
that is, and would be if made, ministerial or inconsequential in nature and
effect (e.g., to amend Schedule A so as to reflect a change in the address of a
Member), or the filing of any license, permit, certificate, authorization or
other instrument with any governmental authority;
 
 
20

--------------------------------------------------------------------------------


 
(ii)  enter into or undertake any agreement, transaction or action, not within
the scope of the purposes or powers set forth in clauses (a), (b) and (c) of
Section 3.1;
 
(iii)  merge, consolidate or combine with or into any other Person, or
liquidate, dissolve or terminate (or authorize such a merger, liquidation,
dissolution or termination);
 
(iv)  other than the Newmark Loans and Mack-Cali Loans and except in accordance
with Article VIII, or as otherwise expressly provided in any Transaction
Documents, accept or receive any capital or other equity contributions (whether
in cash or other property) from any Person, issue any capital, profits or other
debt or equity interest (whether for cash, other property or for past, present
or future services), or admit any Person as a member, partner or shareholder, or
any other action that would have the effect of diluting or, otherwise, adversely
affecting the Membership Interest or Economic Interest of any Member or Assignee
(including, without limitation, as to the amount, timing or character of any
distributions or allocations that would otherwise be made to any Member or
Assignee);
 
(v)  change its name or, otherwise, the name under which it does or holds itself
out to do business;
 
(vi)  file any petition for relief in bankruptcy under any federal bankruptcy
laws or debtor relief laws or any other debtor relief laws of any jurisdiction
or otherwise take any action, or fail to take any action, as the case may be,
which would result in the Company or any Company Subsidiary being treated as
bankrupt;
 
(vii)  commence, dismiss, terminate, adjust, settle or compromise any
litigation, obligation, debt, demand, suit, judgment or claim (including,
without limitation, condemnation or insurance claim) against or for, by or on
behalf of the Company or any Company Subsidiary, and either (a) which also
involves any Member (and/or any of its or his Affiliates); or (b) which could
result in personal liability for any Member or any of its or his Affiliates;
 
(viii)  other than as expressly contemplated under any of the Transaction
Documents, sell, exchange, mortgage, pledge, convey or dispose of (including,
without limitation, by reason of a dissolution or liquidation, or a redemption
or equity issuance and regardless of whether in a taxable or partially or
completely nontaxable transaction) all, or substantially all, of the Property or
of the beneficial or equity interests in or to any Company Subsidiary, or enter
into any agreement or amendment with respect thereto;
 
 
21

--------------------------------------------------------------------------------


 
(ix)  other than the Newmark Loan, the Mack-Cali Loan or any Third Party Loan
incurred or undertaken in accordance with the provisions of Section 8.2 (the
foregoing, “Excepted Borrowings”), borrow money from any Person or guaranty or
indemnify any Person for or in respect of any liability, indebtedness, loan or
other obligation or the performance of any obligation by any Person, issue any
evidence of indebtedness, note, bond, guaranty, indemnity or other certificate,
instrument or agreement which would subject the Company or any Company
Subsidiary to any liability or obligation therefore in connection therewith,
increase the amount of, or modify, amend or change the terms of, endorse or
execute any promissory note, draft, bill of exchange, warrant, bond, debenture
or other negotiable or non-negotiable instrument or evidence of indebtedness, or
secure the payment thereof and/or of the interest thereon by mortgage upon or by
a pledge, conveyance, hypothecation or assignment in trust of any of the
Property or any interest in the Company or any Company Subsidiary, whether now
owned or hereafter acquired, or sell, pledge or dispose of any such note, draft,
bill of exchange, warrant, bond, debenture or other instrument or evidence of
indebtedness, or, other than the Newmark Agreement, enter into of any agreement
or amendment thereto with respect to the foregoing, except for the borrowing of
(and the entering into of any agreement to borrow and to mortgage, pledge or
otherwise encumber any assets to secure the borrowing) of any amount from any
Person other than a member or any of its or his Affiliates when added to all
other such borrowings (other than Excepted Borrowings), not in excess of
$50,000;
 
(x)  other than: (A) as provided in Section 8.7 hereof, (B) the Gale
Subsidiaries (and any interest therein), (C) any Capital Contributions made
pursuant to Article VIII, (D) any purchase, acquisition, lease or investment
made or undertaken in the ordinary course of the Company’s or a Company
Subsidiary’s business, or (E) any one or more other equity and/or debt
investments not described in (A) through (D) and which are in an amount not in
excess of $1,000,000 in the aggregate, make, purchase, acquire, lease and/or
hold any asset, property, or investment or participate in (whether by purchase,
contribution or otherwise, and whether in a taxable, or partially or completely
nontaxable, transaction) any interest in any Organization, or make, purchase,
acquire and/or hold any asset, property or investment, or lend money (and/or to
receive and hold property as security for the repayment thereof);
 
(xi)  other than the Newmark Agreement, the Marlow Employment Agreement or any
Third Party Agreement, enter into, terminate, assign, modify or amend any
significant lease, management, brokerage, employment or other services agreement
or arrangement;
 
(xii)  other than Marlow under the Marlow Employment Agreement, Newmark or any
of its employees under the Newmark Agreement, any Existing Gale Worker (to the
extent of such worker’s agreement or arrangement on and as of the Effective
Date, but not as to any significant modifications thereafter made to any such
agreement or arrangement) or any Ordinary Course Worker, the hiring, appointment
or engagement of, or the entering into of any employment or other services or
independent contractor agreement or arrangement with (or any significant
modification of any such agreement or arrangement), any “officer-level” or
“manager-level” employee or any Person (whether as an employee, independent
contractor, agent or otherwise and including, without limitation, brokers,
tradespeople, attorneys and accountants) whose total remuneration, fees,
compensation, reimbursements and other payments that could be received from the
Company and Company Subsidiaries, in the aggregate, could exceed $200,000 in any
one year or, together with all such Persons, could exceed $350,000 in or for any
one year;
 
 
22

--------------------------------------------------------------------------------


 
(xiii)  the payment of pensions and establishment of pension plans, pension
trusts, profit sharing plans, and benefit and incentive plans for Members,
employees, and agents of the Company or any Company Subsidiary, except with
respect to Marlow under the Marlow Employment Agreement, any Ordinary Course
Worker or any Existing Gale Worker (but only as to any pensions, plans or trusts
in which any such worker participates on the Effective Date, but not as to any
significant modifications thereafter made to any such pensions, plans or
trusts);
 
(xiv)  Except as contemplated by Section 6.7, the purchase of liability and
other insurance, other than commercial general liability insurance, worker’s
compensation insurance, statutory disability, errors & omissions insurance,
employment practices insurance, directors and officers insurance and such other
insurance that the Managers reasonably determine to be reasonably necessary or
desirable for the protection of the business and Property of the Company and the
Company Subsidiaries and which is purchased on commercially reasonable, and
arms-length, terms;
 
(xv)  the indemnification of any Person, other than indemnification provided for
in Section 6.3 and 7.10 hereof or the indemnification of any Person made or
furnished by the Company or any Company Subsidiary in the ordinary course of its
business;
 
(xvi)  the making of any election or the taking of any tax position under the
Code and Tax Regulations (and/or under any state or local tax law) that could
have a disproportionate adverse effect on any Member as compared to the effect
that such election could have on any one or more other Members (unless any such
Member so adversely affected first expressly approves of such election being
made); provided, however, any Member whose Sharing Ratio is in excess of 25%
may, alone, determine that the Company or any Company Subsidiary make the
election under Section 754 of the Code so long as the event giving rise to such
election was otherwise in accordance with the provisions of this Agreement;
 
(xvii)  enter into any agreement or arrangement which would require the personal
guarantee of, or which could give rise to personal liability for, any Member or
any of its Affiliates, except that the foregoing shall require the prior written
consent of only such Member (rather than the approval of a Supermajority of the
Members);
 
 
23

--------------------------------------------------------------------------------


 
(xviii)  increase or decrease the number of Managers;
 
(xix)  enter into any Potential Conflict Agreement other than a Transaction
Document, except that the foregoing shall require the prior written consent of a
Supermajority of the Disinterested Members with respect to such agreement; and
 
(xx)  Any other action or decision that provides for the approval or consent of
a Supermajority of the Members elsewhere hereunder;
 
provided, however, that notwithstanding the foregoing or any other provision
herein to the contrary, with respect to any Potential Conflict Agreement, only a
Supermajority of the Disinterested Members with respect to such agreement (in
the case of any action or decision referred to in clause (i) through (xx) above)
or the Majority of those Managers designated by the Disinterested Members with
respect to such agreement (for all other actions or decisions) may, and are
hereby authorized to, cause and direct the Company and any Company Subsidiary to
(and at the Company’s and Company Subsidiary’s sole cost and expense): (i)
exercise or assert (or not exercise or assert) any rights or claims under any
such agreement; (ii) defend against, seek recovery for, litigate, settle,
negotiate, or compromise (or not defend against, seek recovery for, litigate,
settle, negotiate or compromise) any claim or issue arising under any such
agreement; (iii) undertake any other action, make any decision, provide any
consent or approval or otherwise do anything else permitted or required to be
undertaken, made, provided or done under any such agreement; and (iv) engage any
accountants, attorneys, consultants and other professionals in connection with
any of the foregoing.
 
(b)  For any action or decision that requires the prior written consent of a
Supermajority of the Members, any Member (“Proponent Member”) that desires for
the Company to take or make such action or decision shall notify each of the
other Members, in writing (the “Major Decision Notice”), of the action or
decision that the Proponent Member desires for the Company or Company Subsidiary
to make or take (with the Proponent Member also contemporaneously furnishing a
copy of the Major Decision Notice to each Manager), and then each such other
Member shall evidence its or his consent or non-consent to such action or
decision if notifying the Proponent Member, in writing (the “Response Notice”),
by no later than 10 Business Days (the “Response Period”) following the Member’s
receipt of the Major Decision Notice (although each Member shall also
contemporaneously furnish a copy of its or his Response Notice to each of the
other Members and each Manager). If a Member shall fail to deliver its or his
Response Notice to the Proponent Member by the end of the Response Period, then
such Member shall be deemed to have approved of such action or decision set
forth in the corresponding Major Decision Notice.
 
 
24

--------------------------------------------------------------------------------


 
6.2  Liability of Members. Subject to Sections 6.3 and 7.10, no Member shall be
liable for any expense, liability or other obligation of the Company, any
Company Subsidiary, any Manager or any other Member.
 
6.3  Indemnification. A Member shall indemnify the Company and any Company
Subsidiary for any costs or damages incurred by the Company or Company
Subsidiary as a result of any unauthorized action by such Member. The Company,
together with the Company Subsidiaries, shall indemnify and hold harmless each
Member against any loss, damage or expense (including attorneys’ fees) incurred
by the Member as a result of any act performed or omitted on behalf of the
Company or any Company Subsidiary in furtherance of the Company’s and/or Company
Subsidiary’s interests without, however, relieving the Member of liability for
failure to perform its duties and such loss, damage or expense arose from such
Member’s fraud, willful misconduct or bad faith and a Member shall not be
indemnified for any such loss, damage or expense. The satisfaction of any
indemnification and any hold harmless shall be from and limited to Property of
the Company and the Company Subsidiaries, including cash of the Company and the
Company Subsidiaries, and the other Members shall not have any personal
liability on account thereof. Moreover, and notwithstanding anything herein to
the contrary, the cost of any indemnity obligation of the Company or any Company
Subsidiary owed to NKFFM or any of its Affiliates under any Potential Conflict
Agreement shall be funded solely by NKFFM and out of any amount that would
otherwise be distributable or payable to NKFFM and/or to any of its Affiliates
hereunder or under any other agreement or arrangement and if such amount(s)
shall be insufficient to pay the full cost of such indemnity obligation (at the
time that such obligation is required to be paid), then such Member shall
contribute the amount necessary to enable the Company or any Company Subsidiary
to timely pay such obligation in full, with such contribution and the Company’s
or Company Subsidiary’s payment of such obligation, shall result in,
respectively, an increase and then a corresponding decrease in such Member’s
Capital Account balance (such that there shall be no net increase or decrease in
its Capital Account balance) although with such contribution not constituting a
“Capital Contribution” for any purpose hereunder (including, without limitation,
for purposes of Articles IX and XIV hereunder).
 
6.4  Representations and Warranties. Each Member, and in the case of a trust or
other entity, the Person(s) executing this Agreement on behalf of the entity,
hereby represents and warrants to the Company and each other Member that: (a) if
that Member is an entity, it has power to enter into this Agreement and to
perform its obligations hereunder and that the Person(s) executing this
Agreement on behalf of the entity has the power to do so; and (b) the Member is
acquiring its Membership Interest in the Company for the Member’s own account as
an investment and without an intent to distribute the Membership Interest. The
Members acknowledge that their Membership Interests in the Company have not been
registered under the Securities Act of 1933 or any state securities laws, and
may not be resold or transferred without appropriate registration or the
availability of an exemption from such requirements and in accordance with
Article XI hereof.
 
6.5  Conflicts of Interest/Competitive Activities.
 
(a)  Neither a Member nor any of its Affiliates, without the prior written
approval of a Supermajority of the disinterested Members, shall be entitled to
enter into or engage in any Facilities Management Activity (“Non-Permitted
Activity”), although any Member (and/or any of its Affiliates) may enter into or
engage in any Property Management Activity and, otherwise, may acquire or make
any investment, or engage in, undertake or do any business, activity or endeavor
(including, without limitation, any investment, business, activity or endeavor
referred to in Section 3.1 hereof and regardless of whether or not competitive
with the Company or any Company Subsidiary or any of their investments,
businesses, activities or endeavors), other than Facilities Management
Activities; provided, further, in the event that the Mack-Cali Member and/or any
one or more of its Affiliates shall be acquired (whether by merger,
consolidation, asset purchase or otherwise) by one or more Persons that engage
in one or more Facilities Management Activities, such Facility Management
Activities shall not be considered a Non-Permitted Activity as regard to the
Mack-Cali Member (or any successor to its Membership Interest or Economic
Interest) except that if such Facilities Management Activities shall constitute
a substantial business, then the Membership Interest of the Mack-Cali Member and
its Affiliates shall be subject to NKFFM’s right to purchase the entire
Membership Interests and Economic Interests of the Mack-Cali Member and its
Affiliates pursuant to, and in accordance with, Section 11.7 (the “MC Change of
Control Event”). In addition, the Member(s) that (or whose Affiliate) have
entered into any Non-Permitted Activity or any other activity or transaction
resulting from the use or appropriation of any of the Property (including,
without limitation, information developed for the Company or any Company
Subsidiary and opportunities expressly offered to the Company or any Company
Subsidiary) shall account to the Company and its Members and hold as trustee for
them any property, profits, gain, and/or other benefits derived by such Member
or Affiliates.
 
 
25

--------------------------------------------------------------------------------


 
(b)  A Member does not violate a duty or obligation to the Company merely
because the Member’s conduct furthers the Member’s own interest and, subject to
the provisions of this clause (b) below, Section 6.1 and elsewhere in this
Agreement, a Member may lend money to and transact other business with the
Company or any Company Subsidiary and such Member shall otherwise be treated as
a third party viz. such loan or transaction. In the event that a Member or any
of its or his Affiliates desires to lend money to and/or transact other
business, and/or otherwise have any direct or indirect interest in a
transaction, with the Company or any Company Subsidiary, such loan or
transaction shall not be void or voidable if either (i) such loan or transaction
is pursuant to, and contemplated under, a Transaction Document; or (ii) a
Supermajority of the Disinterested Members with respect to such loan or
transaction, with knowledge of the material facts of the loan or transaction,
authorize and approve such loan or transaction in advance.
 
(c)  Notwithstanding anything contained herein to the contrary, neither the
Company nor any Company Subsidiary shall conduct Property Management Activities
within 10 miles of where a Member or any of its Affiliates (other than the
Company or any Company Subsidiary) (individually or collectively, an “Active
Member”) is conducting such activities (the “Restricted Area”), without the
prior written consent of the Active Member; provided, however, in the event that
the Company conducts Property Management Activities in an area that is not
otherwise a Restricted Area, but thereafter becomes a Restricted Area, the
Company may continue to conduct Property Management Activities for customers
retained prior to the area becoming a Restricted Area, but may not expand such
business within the Restricted Area without the prior written consent of the
Active Member. Any Active Member shall promptly respond to any request for
consent pursuant to this Section 6.5(c).
 
 
26

--------------------------------------------------------------------------------


 
6.6  Delegation of Managers. The Managers may, if duly authorized pursuant to
the provisions hereunder, delegate ministerial or administrative matters to
responsible parties (e.g., the chief financial officer), provided that such
delegation does not involve the making of any decision specifically within the
exclusive authority of, or requiring the approval of, the Managers or Members
(or a Majority or Supermajority, or any one or more, of the Members).
Accordingly, said responsible parties shall act after a matter has been decided
(such as, by way of example, in connection with the actual disbursement of
funds, issuance of checks, record keeping, accounting and the like).
 
6.7  Insurance. The Managers shall cause the Company and each Company Subsidiary
(at the sole cost and expense of the Company and Company Subsidiary) to obtain
commercially reasonable, arms-length errors and omissions insurance, employment
practices insurance, and directors and officers insurance in customary amounts
to protect the Members, the Managers and officers against any of the losses,
liabilities, claims and/or judgments that may arise under this Agreement
(including, without limitation, in respect of their indemnity obligations under
Section 6.3 and 7.10 hereunder) or under applicable law.
 
ARTICLE VII  
 
MANAGERS AND DECISIONMAKING
 
7.1  Managers. Except as otherwise provided in this Agreement (including,
without limitation, under Section 6.1), the management of the Company and all
decisions concerning the business affairs of the Company shall be made by the
managers (each, a “Manager” and, collectively, the “Managers”). Unless and until
increased or decreased by a Supermajority of the Members, the Company shall have
five (5) Managers, with the initial Managers being the following Persons:
 
Marlow
Panzer
Joseph Rader
Barry Gosin
Mitchell E. Hersh


provided, however, that at all times two (2) Managers shall be designated by
NKFFM (the “NKFFM Managers”), and one (1) Manager shall be designated by the
Mack-Cali Member (the “Mack-Cali Manager”).
 
7.2  Term of Office as Manager. Each Manager shall serve until his or her
Dissociation, resignation pursuant to Section 7.7 or removal pursuant to Section
7.8.
 
7.3  Filings.
 
 
27

--------------------------------------------------------------------------------


 
(a)  The Managers shall execute and cause to be filed the Certificate, and any
amendments thereto, with the Secretary of the State of the State of Delaware in
accordance with the provisions of the Act. The Managers shall take any and all
other actions reasonably necessary to maintain the status of the Company as a
limited liability company under the laws of Delaware.
 
(b)  The Managers shall execute and cause to be filed the original or amended
Certificate and shall take any and all other actions reasonably necessary to
qualify and maintain the status of the Company as a limited liability company or
similar type of entity under the laws of any states, other than Delaware, or
jurisdictions in which the Company engages in business.
 
(c)  Upon the dissolution of the Company, the Managers shall promptly execute
and cause to be filed certificates of dissolution in accordance with the Act and
the laws of any other states or jurisdictions in which the Company has filed
certificates.
 
7.4  Managers to Prepare Business Plan. At least thirty (30) days after
execution hereof, the Managers shall prepare a detailed business plan providing
for a breakdown of all income and expenses projected to be incurred in the
operation of the Company’s business for the next 12 months. This budget will be
called the “Business Plan”. The Majority of the Managers shall approve the
Business Plan. On or before December 31st of each calendar year, the Managers
shall prepare and approve a Business Plan for the next calendar year. Subject to
the terms of the Business Plan and Section 6.1, the overall daily business
direction and operational, financial and management decisions shall be the
responsibility of Marlow. In the event the Business Plan does not anticipate a
particular action or expenditure, but subject to Section 6.1 and to those
actions and decisions which require the approval of one or more, a Supermajority
or all of the Managers or Members), the Managers acting upon a Majority vote,
shall have the right to decide such matters.
 
7.5  Actions of the Managers. Subject to Section 6.1 and to those actions and
decisions in which any one or more of the Managers or Members is authorized or
empowered to cause the Company or any Company Subsidiary to take or make (or to
not take or make), the Managers, acting upon a Majority vote, shall: (a) have
the power to bind the Company as provided in this Article VII (and no Person
dealing with the Company shall have any obligation to inquire into the power or
authority of the Managers acting on behalf of the Company); and (b) manage the
Company (and, indirectly, each Company Subsidiary) and cause the Company or any
Company Subsidiary to make or take any action, determination, election, approval
and/or consent that the Managers are authorized to make or take hereunder.
 
7.6  Managers Standard of Care. Each Manager shall discharge his or her duties
to the Company and, indirectly, to each Company Subsidiary, and to the other
Members in good faith and with that degree of care that an ordinarily prudent
person in a similar position would use under similar circumstances. In
discharging his or her duties, a Manager shall be fully protected in relying in
good faith upon the records required to be maintained under Article IV and upon
such information, opinions, reports or statements by any Person as to matters
the Manager reasonably believes are within such other Person’s professional or
expert competence and who has been selected with reasonable care by or on behalf
of the Company or any Company Subsidiary, including information, opinions,
reports or statements as to the value and amount of the assets, liabilities,
profits or losses of the Company or any Company Subsidiary or any other facts
pertinent to the existence and amount of assets from which Distributions to
Members might properly be paid.
 
 
28

--------------------------------------------------------------------------------


 
7.7  Resignation. A Manager may resign at any time and for any reason (or for no
reason) by giving written notice to the Company and to each of the Members and
other Managers. The resignation of any Manager shall take effect upon receipt of
such notice or at any later time specified in such notice. Unless otherwise
specified in such notice, the acceptance of the resignation shall not be
necessary to make it effective. In the case where the resigning Manager is also
a Member, the resignation of such Manager shall not affect the Manager’s rights
as a Member and in respect of his Membership Interest and shall not constitute a
withdrawal of such resigning Manager as a Member. In the case where the
resigning Manager is: (a) a NKFFM Manager or the Mack-Cali Manager, only NKFFM
or the Mack-Cali Member, respectively, shall have the authority to (and shall by
written notice to all of the Members and Managers) designate the successor
Manager (and without having to obtain the consent of any Manager or Member); and
(b) an At Large Manager, the successor Manager shall be designated by a
Supermajority of the Members (but not including any Member who, or whose
Affiliate, is the resigning Manager).
 
7.8  Removal of Manager.  An At Large Manager may be removed as follows: (a) if
such At Large Manager is Marlow or Panzer, then either of them shall be removed
automatically as Manager upon his Dissociation and may be removed as Manager for
cause (which shall, for purposes of this Section 7.8, include any failure to
make any additional Capital Contribution pursuant to Section 8.2(a)) by a vote
of a Majority of those Members other than the Member whose removal as Manager is
being sought; and (b) in the case of any other At Large Manager, such removal
shall be effected upon the vote of a Majority of the Members approving such
removal, with the successor Manager to be designated, (i) in the case of a
removal under clause (a), by the written consent of a Supermajority of the
Members other than the Member who was removed as Manager; and (ii) in the case
of a removal under clause (b), by the written consent of a Majority of the
Members. Except in connection with a Loss of Management Rights, neither the
Mack-Cali Manager nor any NKFFM Manager may be removed at any time or for any
reason, except that in the case of the death or Disability of a Mack-Cali
Manager or NKFFM Manager, only the Mack-Cali Member or NKFFM, respectively,
shall designate a replacement Manager therefor.
 
7.9  Disbursement of Funds. Subject to Section 6.1 and the limitations set forth
in this Article VII, the Chief Financial Officer of Newmark is authorized to
initiate and/or approve the disbursement of funds (e.g., issuance of checks,
wire transfers, etc.) provided same is consistent with the approved business
plans and budgets.
 
7.10  Indemnification. A Manager shall indemnify the Company for any costs or
damages incurred by the Company or any Company Subsidiary as a result of any
unauthorized action or malfeasance by such Manager, with the Member who
appointed such Manager being jointly and severally liable with such Manager for
any such costs or damages. The Company shall indemnify and hold harmless each
Manager against any loss, damage or expense (including attorneys’ fees) incurred
by the Manager as a result of any act performed or omitted on behalf of the
Company or in furtherance of the Company’s interests without, however, relieving
the Manager or the Member who appointed such Manager of liability for failure by
the Manager to perform his or her duties in accordance with the standards set
forth herein.
 
 
29

--------------------------------------------------------------------------------


 
7.11  Meetings of Managers and Members. At least semi-annually and upon 14 days
notice, the Managers and Members shall meet at the Principal Office of the
Company (as set forth in Section 2.6 or such other place designated by all of
the Managers). Any Manager or Member may attend such meetings by telephone
conference. At such time, the Managers shall advise and consult with the Members
regarding the current operations of the Company.
 
ARTICLE VIII  
 
CONTRIBUTIONS AND CAPITAL ACCOUNTS
 
8.1  Initial Capital Contributions. Contemporaneously with the execution hereof,
each Member shall contribute such amount of money and such other property as set
forth on Schedule A attached hereto. The Members hereby acknowledge and agree
that the Gross Asset Value of the property to be contributed by the Mack-Cali
Member as its Capital Contribution (i.e., it 100% membership interest in the
Gale Facility (the “Gale Global Membership Interests”) and, indirectly, its 100%
ownership interests in the Gale Subsidiaries) shall be $1,000,000. Immediately
following such contributions, the Company shall then distribute to the Mack-Cali
Member the $600,000 in cash that the Non-Mack-Cali Members had contributed as
their initial Capital Contributions pursuant to the Contribution Agreement and
this Section 8.1. The Members hereby acknowledge and agree that: (a) such
Capital Contribution by the Mack-Cali Member to the Company, and such
distribution by the Company to the Mack-Cali Member, shall be treated for all
tax purposes as a sale by the Mack-Cali Member to the Company of 60% of its
membership interest in the Gale Global Membership Interests (i.e., the $600,000
of cash distributed to the Mack-Cali Member divided by the agreed Gross Asset
Value of the Gale Subsidiaries of $1,000,000) for $600,000 and a Capital
Contribution by the Mack-Cali Member to the Company of the remaining 40% of its
membership interest in the Gale Global Membership Interests having an agreed
Gross Value of $400,000, and (b) such that immediately following such Capital
Contributions and distribution (and after reflecting such Capital Contributions
and distribution in the Members’ Capital Accounts), each Member shall have a
Capital Account balance equal to the amount set forth opposite such Member’s
name on Schedule A. To effectuate the foregoing, the Members hereby acknowledge
and agree that on the Effective Date, Panzer, Marlow and NKFFM shall each wire
directly to the Mack-Cali Member, in accordance with the wire instructions that
the Mack-Cali Member shall furnish to each of them, the amount that each of them
is required to contribute to the Company pursuant to Section 8.1(a) (i.e.,
$400,000 for NKFFM, $100,000 for Panzer and $100,000 for Marlow).
 
8.2  Additional Funding For Company Operations.
 
(a)  If the Company and/or one or more of the Company Subsidiaries require
additional funds and/or capital for its or their business or operations
(including, without limitation, to pay the operating and other costs and
expenses) or to fund Tax Distributions, then the Managers shall: (i) first
obtain such funds by drawing down on the Newmark Loans and the Mack-Cali Loans,
pursuant to and in accordance with the Newmark Agreement until fully drawn down
(except that for those funds required to fund any Tax Distributions, such draw
downs shall not be made until one (1) business day prior to the day that such
Tax Distributions are distributed pursuant to Section 9.7(c)); and (ii) then,
after the Newmark Loans and Mack-Cali Loans shall have been fully drawn down and
exhausted, but only if and to the extent approved by the Majority of the
Members, any additional amounts so required may be funded by additional Capital
Contributions made by the Members, which additional Capital Contributions shall
be made by the Members in proportion to their then respective Sharing Ratios,
provided, however, that a Member shall not be personally obligated or liable to
make such additional Capital Contributions pursuant to clause (ii) above, and
that any Member’s failure to make such additional Capital Contributions may
result in: (A) a dilution of such Member’s Membership Interest (and Sharing
Ratios) in accordance with Section 8.2(b) below; and (B) in the case where a
Non-Paying Member is either NKFFM or the Mack-Cali Member, (i) the loss of the
right to designate the NKFFM Managers or Mack-Cali Manager, respectively, and
with each such Manager thereafter becoming an “At Large Manager” for all
purposes of this Agreement, and (ii) where the Proponent Member of an action or
decision listed in Section 6.1(a) (other than clauses (ii), (iv), (vi),
(vii)(b), (xvi), (xvii), (xviii), (xix) and (xx) thereof) and the proviso at the
end thereof is any Member other than NKFFM or the Mack-Cali Member or is either
the Mack-Cali Member or NKFFM, whichever of them is a Non-Paying Member, such
action or decision shall only require the consent of a Majority of the Members
(so long as such Majority shall include either NKFFM or the Mack-Cali Member,
whichever of them is not a Non-Paying Member) (as regard to NKFFM or the
Mack-Cali Member, its “Loss of Management Rights”), provided, further, that such
Member shall continue to have the right to designate any Person to serve in the
same capacity as a Manager hereunder in terms of being furnished with all
documents, materials and notices that are furnished to Managers and to
participate in any of the meetings and conference calls of or involving the
Managers, except that such Person shall not have any voting rights. Upon making
of any additional Capital Contributions pursuant to this Section 8.2, the
Capital Account balance of any Member making such additional Capital
Contributions shall be increased dollar-for-dollar by the amount of such Capital
Contributions and Schedule A shall be amended pursuant to Section 8.3 hereof so
as to reflect these increases. In addition to the foregoing, the Company and/or
any Company Subsidiary shall also be authorized, and shall use their
commercially reasonable efforts, to raise such additional funds and/or capital
through the securing of commercially reasonable financing, whether secured or
unsecured, and from any third party source to fund such additional capital
requirements to the maximum extent possible, including by the securing of any
such financing with any of the Property (including, without limitation, through
the factoring of receivables of the Company or any of the Company Subsidiaries)
(the “Third Party Loans”).
 
 
30

--------------------------------------------------------------------------------


 
(b)  If any Member (a “Non-Paying Member”) fails to contribute cash pursuant to
Section 8.2(a)(ii), the other Members (each, a “Paying Member” and,
collectively, the “Paying Members”), shall have the right, but not the
obligation, to assume the contribution obligation of the Non-Paying Member (the
“Non-Paying Member’s Obligation”) in amounts which are proportionate to the
respective Sharing Ratio of the Paying Members. Upon the Paying Members making
such cash contributions, the Sharing Ratio of the Non-Paying Members shall be
recalculated to a Sharing Ratio that is equal to the ratio that of all of such
Member’s Capital Contributions pursuant to Section 8.2(a) (with respect to the
period from and after the date hereof and through and including the date of the
contribution in question), bears to all Capital Contributions of all of the
Members pursuant to Section 8.2(a) (with respect to the period from and after
the date hereof and through and including the date of the contribution in
question).
 
 
31

--------------------------------------------------------------------------------


 
(c)  The Members hereby acknowledge and agree that the sole consequences to a
Member for its failure to make additional Capital Contributions in accordance
with the provisions of this Article VIII shall be as prescribed above in
Sections 8.2(a) and (b).
 
8.3  Capital Account. A separate capital account shall be maintained for each
Member throughout the term of the Company in accordance with the rules of
Section 1.704b1(b)(2)(iv) of the Tax Regulations as in effect from time to time,
and, to the extent not inconsistent therewith, to which the following provisions
apply:
 
(a)  To each Member’s Capital Account there shall be credited the amount of (i)
such Member’s Capital Contribution (if any) to the Company; (ii) such Member’s
distributive share of Profits; (iii) and any items in the nature of income or
gain that are specially allocated pursuant to Sections 9.4 and 9.5 hereof, and
the amount of any Company liabilities assumed by such Member or which are
secured by any property distributed to such Member.
 
(b)  To each Member’s Capital Account there shall be debited the amount of (i)
money and the Gross Asset Value of any Property distributed to such Member
pursuant to any provisions of this Agreement; (ii) such Member’s distributive
share of losses; and (iii) any items in the nature of expenses or losses which
are specially allocated pursuant to Sections 9.4 and 9.5 hereof, and the amount
of any liabilities of such Members that are assumed by the Company or which are
secured by any Property contributed by such Member to the Company.
 
(c)  In the event any Membership Interest and/or Economic Interest in the
Company are transferred in accordance with the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
it relates to the transferred interest.
 
(d)  In determining the amount of any liability, there shall be taken into
account Section 752(c) of the Code and any other applicable provisions of the
Code and Tax Regulations.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Section
1.704-1(b) of the Tax Regulations, and shall be interpreted and applied in a
manner consistent with such Tax Regulations. In the event the Managers shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto (including, without limitation, debits or
credits relating to liabilities that are secured by contributed or distributed
property or that are assumed by the Company or any Member), are computed in
order to comply with such Tax Regulations, the Managers may make such
modification, provided that it will not have a material effect on the amounts
distributable to any Member pursuant to Section 9.7 and Article XIV hereof upon
the dissolution of the Company.
 
 
32

--------------------------------------------------------------------------------


 
8.4  No Obligation to Restore Deficit Balance. At no time shall any Member be
required to restore any deficit balance that may exist in its or his Capital
Account.
 
8.5  Withdrawal; Successors. A Member shall not be entitled to withdraw any part
of its Capital Account or to receive any distribution from the Company, except
as specifically provided in this Agreement, and no Member shall be entitled to
make any capital contribution to the Company except as otherwise provided in
Article VIII. Any Member who shall receive a Membership Interest in the Company
or whose Membership Interest in the Company shall be increased by means of a
transfer to it of all or part of the Membership Interest of another Member,
shall have a Capital Account with respect to such Membership Interest initially
equal to the Capital Account with respect to such interest of the Member from
whom such Membership Interest is acquired except as otherwise required to
account for any step up in basis resulting from a termination of the Company
under Section 708 of the Code by reason of such Membership Interest transfer.
 
8.6  Interest. No Member shall be entitled to interest, salary or drawing on
such Member’s Capital Contribution, on any Profits retained by the Company or
services rendered.
 
8.7  Investment of Capital Contributions. The Capital Contributions of the
Members shall be invested by the Managers in demand, money market or time
deposits, obligations, securities, investments or other instruments constituting
cash equivalents, until such time as such funds shall be used by the Manager for
Company purposes. Such investments shall be made by the Managers for the benefit
of the Company. At the request of any Member, in connection with any Capital
Contribution, the Managers shall determine, or cause to be determined, whether
the Company would be treated as an investment company, within the meaning of
Code Section 721, as a result of such Capital Contribution.
 
8.8  No Personal Liability. No Manager or Member shall have any personal
liability for the repayment of any Capital Contributions of any Member.
 
ARTICLE IX  
 
ALLOCATIONS AND DISTRIBUTIONS
 
9.1  Profits and Losses. Profits and Losses, and each item of Company income,
gain, loss, deduction, credit and tax preference with respect thereto, for each
Fiscal Year (or shorter period in respect of which such items are to be
allocated) shall be allocated among the Members as provided in this Article IX.
 
9.2  Profits. After giving effect to the special allocations set forth in
Sections 9.4 and 9.5, Profits for any Fiscal Year shall be allocated in the
following order of priority:
 
(a)  First, to the Members, if any, who received any allocation of Losses under
Section 9.3(a)(iii), in proportion to (and to the extent of) the excess, if any,
of (i) the cumulative Losses allocated to such Members pursuant to Section
9.3(a)(iii) for all prior Fiscal Years, over (ii) the cumulative Profits
allocated to such Members pursuant to this Section 9.2(a) for all prior Fiscal
Years;
 
 
33

--------------------------------------------------------------------------------


 
(b)  Second, to the Members, in proportion to (and to the extent of) the excess,
if any, of (i) the cumulative Losses allocated to each Member pursuant to
Section 9.3(a)(ii) hereof for all prior Fiscal Years, over (ii) the cumulative
Profits allocated to each Member pursuant to this Section 9.2(b) for all prior
Fiscal Years;
 
(c)  Third, to the Members, in proportion to their respective Sharing Ratios.
 
9.3  Losses. After giving effect to the special allocations set forth in
Sections 9.4 and 9.5, Losses shall be allocated as set forth in Section 9.3(a),
subject to the limitation in Section 9.3(b) below, and, if applicable, as
provided in Section 9.3(c).
 
(a)  Losses for any Fiscal Year shall be allocated in the following order of
priority:
 
(i)  first, to the Members in proportion to and to the extent of the excess, if
any, of (A) the cumulative Profits allocated to each such Member pursuant to
Section 9.2(c) hereof for all prior Fiscal Years, over (B) the cumulative Losses
allocated to such Member pursuant to this Section 9.3(a)(i) for all prior Fiscal
Years;
 
(ii)  second, to those Members with positive Capital Account balances, and in
proportion to those balances, until such Capital Account balances shall be
reduced to zero; and
 
(iii)  then, to the Members, in proportion to their respective Sharing Ratios.
 
(b)  The Losses allocated pursuant to Section 9.3(a) hereof shall not exceed the
maximum amount of Losses that can be so allocated without causing any Member to
have an Adjusted Capital Account Deficit at the end of any Fiscal Year. In the
event some, but not all, of the Members would have Adjusted Capital Account
Deficits as a consequence of an allocation of Losses pursuant to Section 9.3(a)
hereof, the limitation set forth in this Section 9.3(b) shall be applied on a
Member by Member basis so as to allocate the maximum permissible Losses to the
Members under Section 1.704-1(b)(2)(ii)(d) of the Tax Regulations.
 
9.4  Special Allocations. The following special allocations shall be made in the
following order:
 
(a)  Minimum Gain Chargeback. Except as otherwise provided in Section 1.704-2(f)
of the Tax Regulations, notwithstanding any other provision of this Article IX,
if there is a net decrease in Partnership Minimum Gain during any Fiscal Year,
each Member shall be specially allocated items of Company income and gain for
such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal
to such Member’s share of the net decrease in Partnership Minimum Gain,
determined in accordance with Tax Regulations Section 1.704-2(g) of the Tax
Regulations. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Tax Regulations. This
Section 9.4(a) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(f) of the Tax Regulations and shall be
interpreted consistently therewith.
 
 
34

--------------------------------------------------------------------------------


 
(b)  Partner Minimum Gain Chargeback. Except as otherwise provided in Section
1.704-2(i)(4) of the Tax Regulations, notwithstanding any other provision of
this Article IX, if there is a net decrease in Partner Nonrecourse Debt Minimum
Gain attributable to a Partner Nonrecourse Debt during any Fiscal Year, each
Member who has a share of the Partner Nonrecourse Debt Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Section
1.704-2(i)(5) of the Tax Regulations, shall be specially allocated items of
Company income and gain for such Fiscal Year (and, if necessary, subsequent
Fiscal Years) in an amount equal to such Member’s share of the net decrease in
Partner Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse
Debt, determined in accordance with Section 1.704-2(i)(4) of the Tax
Regulations. Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Tax Regulations. This
Section 9.4(b) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(i)(4) of the Tax Regulations and shall be
interpreted consistently therewith.
 
(c)  Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Section
1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or Section
1.704-1(b)(2)(ii)(d)(6) of the Tax Regulations, items of Company income and gain
shall be specially allocated to the Member in an amount and manner sufficient to
eliminate, to the extent required by the Tax Regulations, the Adjusted Capital
Account Deficit of the Member as quickly as possible, provided that an
allocation pursuant to this Section 9.4(c) shall be made only if and to the
extent that the Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article IX have been tentatively made as
if this Section 9.4(c) were not in this Agreement.
 
(d)  Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Fiscal Year which is in excess of the sum of the
amounts such Member is deemed to be obligated to restore pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Tax
Regulations, each such Member shall be specially allocated items of Company
income and gain in the amount of such excess as quickly as possible, provided
that an allocation pursuant to this Section 9.4(d) shall be made only if and to
the extent that such Member would have a deficit Capital Account in excess of
such sum after all other allocations provided for in this Article IX have been
made as if Section 9.4(c) and this Section 9.4(d) were not in this Agreement.
 
 
35

--------------------------------------------------------------------------------


 
(e)  Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
specially allocated among the Members in proportion to their Sharing Ratios.
 
(f)  Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Section 1.704-2(i)(1)
of the Tax Regulations.
 
(g)  Minimum Gain Chargeback Waiver. If for any fiscal year of the Company, the
application of the minimum gain chargeback provision of Section 9.4(b) would
cause a distortion in the economic arrangement among the Members, and it is not
expected that the Company will have sufficient other income to correct that
distortion, the Manager may request a waiver from the Commissioner of the
Internal Revenue Service of the application in whole or in part of Section
9.4(b) in accordance with Section 1.704-2(f)(4) of the Allocation Regulations.
Furthermore, if additional exceptions to the minimum gain charge-back
requirements of the Allocation Regulations have been provided through revenue
rulings or other pronouncements, the Managers are authorized and may cause the
Company to take advantage of such exceptions.
 
(h)  Mandatory Allocations Under Section 704(c) of the Code. Notwithstanding the
foregoing provisions of this Section 9.4, in the event Section 704(c) of the
Code or Section 704(c) of the Code principles applicable under Section
1.704-1(b)(2)(iv) of the Tax Regulations require allocations of Profits or
Losses in a manner different than that set forth above, the provisions of
Section 704(c) of the Code and the Tax Regulations thereunder shall control such
allocations among the Members. Any item of Company income, gain, loss and
deduction with respect to any property (other than cash) that has been
contributed by a Member to the capital of the Company or which has been revalued
for Capital Account purposes pursuant to Section 1.704-l(b)(2)(iv) of the Tax
Regulations) and which is required or permitted to be allocated to such Member
for income tax purposes under Section 704(c) of the Code so as to take into
account the variation between the tax basis of such property and its Gross Asset
Value at the time of its contribution shall be allocated solely for income tax
purposes in the manner so required or permitted under Section 704(c) of the Code
using the “traditional method” described in Section 1.704-3(b) of the Tax
Regulations; provided, however, that curative allocations consisting of the
special allocation of gain or loss upon the sale or other disposition of the
contributed property shall be made in accordance with Section 1.704-3(c) of the
Tax Regulations to the extent necessary to eliminate any disparity, to the
extent possible, between the Members’ book and tax Capital Accounts attributable
to such property.
 
9.5  Regulatory Allocations. The allocations set forth in Sections 9.4 (a)
through (g) (the “Regulatory Allocations”) are intended to comply with certain
requirements of the Tax Regulations. It is the intent of the Members that, to
the extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss, or deduction pursuant to this Section 9.5.
Therefore, notwithstanding any other provision of this Article IX (other than
the Regulatory Allocations), the Managers shall make such offsetting special
allocations of Company income, gain, loss, or deduction in whatever manner it
determines appropriate so that, after such offsetting allocations are made, each
Member’s Capital Account balance shall, to the extent possible, be equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
were not part of this Agreement and all Company items were allocated pursuant to
Sections 9.2 and 9.3 herein. In applying this Section 9.5, the Managers (i)
shall take into account future Regulatory Allocations under one or more
provisions of Section 9.4 that, although not yet made, are likely to offset
other Regulatory Allocations previously made under the same, or one or more
other, provisions of Section 9.4 and (ii) may reallocate Profits and Losses for
prior open years (or items of gross income and deductions of the Company for
such years) among the Members to the extent it is not possible to achieve such
result with allocations of items of income (including gross income) and
deductions for the current year and future years. This Section 9.5 shall control
notwithstanding any reallocation or adjustment of taxable income, taxable loss,
or items thereof by the Internal Revenue Service or any other taxing authority.
 
 
36

--------------------------------------------------------------------------------


 
9.6  Other Allocation Rules.
 
(a)  For purposes of determining the Profits, Losses, or any other item
allocable to any period (including allocations to take into account any changes
in any Member’s Sharing Ratio during a Fiscal Year and any transfer of Member’s
Membership Interest or Economic Interest in the Company), Profits, Losses, and
any such other item shall be determined on a daily, monthly, or other basis, as
reasonably determined by the Managers under Section 706 of the Code and the Tax
Regulations thereunder using the closing of the books method.
 
(b)  The Members are aware of the income tax consequences of the allocations
made by this Article IX and hereby agree to be bound by the provisions of this
Article IX in reporting their shares of Company income and loss for income tax
purposes.
 
(c)  Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of Section
1.752-3(a)(3) of the Tax Regulations, the Members’ Membership Interests in
Company profits are in proportion to their Sharing Ratios.
 
(d)  To the extent permitted by Section 1.704-2(h)(3) of the Tax Regulations,
the Managers shall endeavor to treat distributions of Net Cash Flow as having
been made from the proceeds of a Nonrecourse Liability or a Partner Nonrecourse
Debt only to the extent that such distributions would cause or increase an
Adjusted Capital Account Deficit for any Member.
 
(e)  Except as otherwise provided in this Article IX, an allocation of Company
Profits or Losses to a Member shall be treated as an allocation to such Member
of the same share of each item of income, gain, loss and deduction taken into
account in computing such Profits or Losses.
 
(f)  For purposes of determining the character (as ordinary income or capital
gain) of any Profits allocated to the Members pursuant to this Article IX, such
portion of Profits that is treated as ordinary income attributable to the
recapture of Depreciation shall, to the extent possible, be allocated among the
Members in the proportion which (i) the amount of Depreciation previously
allocated to each Member bears to (ii) the total of such depreciation allocated
to all Members. This section 9.6(f) shall not alter the amount of allocations
among the Members pursuant to this Article IX, but merely the character of
income so allocated.
 
 
37

--------------------------------------------------------------------------------


 
(g)  Except for arrangements expressly described in this Agreement, no Member
shall enter into (or permit any Person related to the Member to enter into) any
arrangement with respect to any liability of the Company that would result in
such Member (or a Person related to such Member under Section 1.752-4(b) of the
Tax Regulations) bearing the economic risk of loss (within the meaning of
Section 1.752-2 of the Tax Regulations) with respect to such liability unless
such arrangement has been approved by all Members. To the extent a Member is
permitted to guarantee the repayment of any Company indebtedness under this
Agreement, each of the other Members shall be afforded the opportunity to
guarantee such Member’s pro rata share of such indebtedness, determined in
accordance with the Members’ respective Sharing Ratios.
 
(h)  In the event additional Members are admitted to the Company, the Profits
(or Losses) allocated to the Members for each such fiscal year during which
Members are so admitted shall be allocated among the Members in proportion to
the Economic Interest each holds from time to time during such Fiscal Year in
accordance with Code Section 706, using the “closing of the books” method.
 
9.7  Distribution of Net Cash Flow. Net Cash Flow for a given Fiscal Year shall
be distributed as follows:
 
(a)  Amounts and Timing. Subject to Section 9.7(c), all distributions to Members
made in accordance with this Article IX shall be reasonably determined by the
Managers taking into account the working capital needs of the Company and other
current or projected uses of funds, after a reasonable reserve has been
established. Subject to Section 9.7(c), distributions of Net Cash Flow shall be
made to the Members as follows and in the following order of priority:
 
(i)  first, to repay the Newmark Loans and Mack-Cali Loans (and any and all
accrued but unpaid interest and return thereon), pari passu in proportion to
their respective unpaid principal balances of the Newmark Loans and Mack-Cali
Loans, with any amounts so distributed being applied first to reduce any and all
of the accrued but unpaid interest thereon to the extent thereof and then to
reduce any outstanding principal;
 
(ii)  second, to the Members in proportion to their respective Capital
Contributions, until the aggregate amount distributed to each Member under this
clause (ii) shall equal such Member’s aggregate Capital Contributions; and
 
 
38

--------------------------------------------------------------------------------


 
(iii)  third, to the Members, in proportion to their respective Sharing Ratios;
 
provided, however, other than Tax Distributions, distributions of Net Cash Flow
under this Section 9.7(a) shall not be made to the Members until, at the
earliest, the second anniversary from the Effective Date.
 
In the event that the Managers do not determine when distributions are to be
made for the then Fiscal Year, such distributions, shall be made within 90 days
of the end of each Fiscal Year to those Persons recognized on the books of the
Company as Members or as Assignees on the last day of such Fiscal Year.
 
(b)  Amounts Withheld. All amounts withheld pursuant to the Code and Tax
Regulations or any provision of any state or local tax law with respect to any
payment, distribution, or allocation to a Member shall be treated as amounts
distributed to such Member pursuant to this Section 9.7 for all purposes under
this Agreement. The Managers shall cause the Company and any Company Subsidiary
to withhold from distributions or payments, or with respect to allocations, to
the Members and to pay over to any federal, state, or local government any
amounts required to be so withheld and paid over pursuant to the Code and Tax
Regulations or any provisions of any other federal, state, or local law, and
shall treat any such amounts so withheld in respect of any Member as having been
actually distributed or paid (as applicable) to such Member pursuant to Section
9.7(a) for all purposes of this Agreement.
 
(c)  Distributions for Payment of Taxes. Before any distributions are made
pursuant to Section 9.7(a), the Company shall distribute (and/or set aside
sufficient reserves for distribution) to the Members by no later than March 31st
following the end of each Fiscal Year, commencing with March 31, 2007, an amount
(for each Member, such Member’s “Tax Distribution”) of Net Cash Flow (or any
cash comprising thereof) and Third Party Loan (to the extent available) proceeds
which, when added to the aggregate Net Cash Flow distribution to the Members
pursuant to Section 9.7(a)(ii) and (iii) during such Fiscal Year, shall equal:
(i) with respect to Panzer, Marlow and NKFFM, the product of: (A) the total
amount of ordinary income, short-term capital gain and long-term capital gain
allocable to each of them for such Fiscal Year hereunder; and (B) the maximum
effective combined federal, state and local income tax rate for such Fiscal Year
for individuals living in New York City (taking into account the federal
deduction for state and local income taxes and the character of income/gain so
allocated (and the corresponding tax rate to which such income/gain is
subject)); and (ii) with respect to the Mack-Cali Member, the product of: (A)
the total amount of income and gain allocable to the Mack-Cali Member for such
Fiscal Year hereunder; and (B) the maximum effective combined federal, state and
local income tax rate for such Fiscal Year for regular subchapter C corporations
doing business in New York City (taking into account the federal deduction for
state and local income taxes); provided, however, if there should be
insufficient Net Cash Flow and Third Party Loan proceeds to fund, in full, all
of the Tax Distributions required to be made to all of the Members, then the
total cash and proceeds so available shall be distributed to the Members in
proportion to the Tax Distributions that each Member would have been entitled to
so receive if there were sufficient cash and proceeds to so distribute. Any Tax
Distribution made by the Company to the Member shall be treated as a
distribution to such Member of Net Cash Flow under Section 9.7(a)(ii) (until the
Member shall have received the maximum amount to which it or he is entitled
thereunder) and then under Section 9.7(a)(iii).
 
 
39

--------------------------------------------------------------------------------


 
ARTICLE X  
 
TAX MATTERS PARTNER
 
NKFFM shall be the “tax matters partner” (the “Tax Matters Partner”) of the
Company pursuant to Section 6231(a)(7) of the Code. The Tax Matters Partner
shall not resign as the “tax matters partner” unless, on the effective date of
such resignation, the Company has designated another Member as Tax Matters
Partner and such Member has given its consent in writing to its appointment as
Tax Matters Partner. The Tax Matters Partner shall receive no additional
compensation from the Company for its services in that capacity, but all
expenses reasonably incurred by the Tax Matters Partner in such capacity shall
be borne by the Company. The Tax Matters Partner is authorized to employ such
accountants, attorneys and agents as it determines is necessary to or useful in
the performance of its duties, subject to the reasonable approval of a
Supermajority of the Members. In addition, the Tax Matters Partner shall serve
in a similar capacity with respect to any similar tax related or other election
provided by state or local laws. The Tax Matters Partner shall provide a copy of
any notice of tax audits or other tax proceedings pertaining to the Company, to
the other Members, promptly upon receipt thereof.
 
The Tax Matters Partner shall use its or his best efforts to comply with the
responsibilities outlined in this Article X and in Sections 6222 through 6231 of
the Code and the Tax Regulations promulgated thereunder. The Tax Matters Partner
shall give prompt notice to the Members upon receipt of advice that the Internal
Revenue Service intends to examine Company income tax returns for any years, and
the Members shall furnish the Tax Matters Partner with such information as the
Tax Matters Partner may reasonably require to permit it or him to provide the
Internal Revenue Service with sufficient information to allow proper notice to
the parties in accordance with Section 6223 of the Code. The Tax Matters Partner
shall not enter into a settlement agreement (or, otherwise, bind the Members, or
any one or more of them) without obtaining the prior written approval of a
Supermajority of the Members. If any Member enters into a settlement agreement
with the Secretary of the Treasury with respect to any Company items, as defined
by section 6231(a)(3) of the Code, it shall notify the others of such settlement
agreement and its terms within thirty (30) days from the date of settlement. The
provisions of this Article X shall survive the termination of the Company or the
termination of any party’s interest in the Company and shall remain binding on
the Members for a period of time necessary to resolve with the Internal Revenue
Service or the Department of the Treasury any and all matter regarding the
Federal income taxation of the Company and each of the Members with respect to
Company matters.
 
ARTICLE XI  
 
DISPOSITION OF MEMBERSHIP INTEREST
 
11.1  Compliance with Securities Laws. Neither the Membership Interests nor the
Economic Interests have been registered under the Securities Act of 1933, as
amended, or under any applicable state securities laws. A Member or Assignee may
not Dispose of all or any part of its or his Membership Interest or Economic
Interest, except upon compliance with the applicable federal and state
securities laws and the provisions set forth in this Article XI and elsewhere
hereunder. The Managers shall have no obligation to register any Member’s
Membership Interest or Assignee’s Economic Interest under the Securities Act of
1933, as amended, or under any applicable state securities laws, or to make any
exemption therefrom available to any Member or Assignee.
 
 
40

--------------------------------------------------------------------------------


 
11.2  In General.
 
(a)  Permitted Dispositions. Except as otherwise set forth in, and subject to
the provisions of, this Article XI, no Member shall have the right to Dispose
of, and otherwise there shall be no Disposition of, all or any part of a
Membership Interest or Economic Interest in the Company without the prior
written consent of a Supermajority of the Members, except for a Permitted
Disposition.
 
(b)  Admission of transferees/assignees of Membership Interests/Economic
Interests. Subject to Section 11.8, only an assignee or transferee (other than
an Eligible Assignee or assignee or transferee in a Disposition resulting from
the death, incompetence or Disability of a Member or other transferor or
assignor with respect to such Disposition, which Eligible Assignee, assignee or
transferee shall be treated as an “Assignee” and owner of an Economic Interest
only for all purposes of this Agreement) of all or any portion of a Membership
Interest (although not an assignee or transferee of an Economic Interest only,
who shall instead continue to be treated as an Assignee and owner of an Economic
Interest only) in a Permitted Disposition that is a direct sale, transfer or
disposition by a Member of his or its Membership Interest (or portion thereof)
shall be admitted as, and shall have the rights of, a “member” (and shall be
referred to as a Member hereunder) of the Company under the Act and this
Agreement (including, without limitation, the right to obtain any information on
account of the Company’s transactions, to inspect the Company’s books or to vote
with the Members on, or to grant or withhold consents or approvals of, any
matter on which members are entitled to vote hereunder or under the Act). An
assignee or transferee of an Economic Interest (as opposed to an assignee or
transferee of a Membership Interest) shall only have the to receive that share
of the Profits, Losses and distributions attributable to such Economic Interest
hereunder and shall be furnished such tax information as the Company is required
to furnish to such assignee or transferee in respect of such interest under the
Code and the Tax Regulations thereunder but, otherwise, shall have no rights
that a “member” or “Member” would otherwise have under the Act and the
Agreement.
 
11.3  No Requirement to Purchase Membership Interest.Notwithstanding anything to
the contrary in Articles XI and XII hereof, if Marlow is no longer employed with
the Company or Panzer is no longer employed by Newmark for reasons set forth in
Sections 12.1(i) or (j), neither the Company nor any of the Members shall be
required to purchase the Membership Interest of either Marlow or Panzer (or any
portion thereof or any interest therein) and, in such event, the Membership
Interest of Marlow or Panzer (whichever of them shall no longer be employed)
shall automatically be converted into an Economic Interest and he shall no
longer be a “member” of the Company hereunder and under the Act.
 
 
41

--------------------------------------------------------------------------------


 
11.4  NKFFM Drag-Along Right  
 
(a)  Notwithstanding anything to the contrary herein, in the event that there is
a NKFFM Drag-Along Event, then NKFFM shall have the right (but not the
obligation) to require the Mack-Cali Member to sell (the “NKFFM Drag-Along
Right”) all, and only all, of its (and, as applicable, its Affiliates’)
Membership Interests and Economic Interests (the “Mack-Cali Interests”) for a
price equal to the greater of (the “NKFFM Drag-Along Price): (i) the product of
(A) five (5) times the Trailing Company EBITDA, and (B) the aggregate Sharing
Ratio represented by the Mack-Cali Interests; or (ii) the aggregate unreturned
Capital Contributions of the Mack-Cali Member and its Affiliates; or (iii) in
the event the third party acquirer of NKFFM and/or Newmark, under the terms of
its acquisition of NKFFM and/or Newmark, has stipulated a valuation of the
Company, the product of (A) such valuation and (B) the aggregate Sharing Ratio
represented by the Mack-Cali Interests.
 
(b)  NKFFM shall notify the Mack-Cali Member, in writing (the “NKFFM Drag-Along
Notice”) (with copies of the NKFFM Purchase Notice to also be delivered to the
Company and all of the other Members) of its decision to exercise the NKFFM
Drag-Along Right. The Trailing Company EBITDA shall be determined by the
Company’s Accountants consistent with the definition of “Trailing Company
EBITDA” using (and which determination shall be based on): (i) the annual
audited reports previously furnished by the Company’s Accountants to the Members
pursuant to Section 4.2; and (ii) such other and additional financial and other
reports, information and supporting documentation that the Company’s Accountants
determine to be relevant in making its determination (and which reports,
information and supporting documentation the Managers shall furnish to the
Company’s Accountants promptly upon the request therefor by the Company’s
Accountants), and which determination the Company’s Accountants shall certify in
a writing (the “Certified Letter”) addressed to both NKFFM and the Mack-Cali
Member: The determination of “Trailing Company EBITDA” set forth in the
Certified Letter shall be conclusive and not subject to challenge by either
NKFFM or the Mack-Cali Member absent manifest error. The Company shall engage
the Company’s Accountants promptly following its receipt of the NKFFM Drag-Along
Notice to undertake and complete the foregoing determination and certification
and to issue the Certified Letter) by no later than forty-five (45) days
following its receipt of the NKFFM Drag-Along Notice.
 
(c)  The closing of the purchase and sale of the Mack-Cali Interests shall occur
on a Business Day mutually agreeable by NKFFM and the Mack-Cali Member and which
is no later than twenty Business Days following NKFFM’s and the Mack-Cali
Member’s receipt of the Certified Letter. On the closing date, NKFFM shall remit
payment of the NKFFM Drag-Along Price, together with any unpaid Mack-Cali Loans
principal (together with all accrued but unpaid interest thereon) to the
Mack-Cali Member (and/or one or more of its designees), as finally determined
based on the Trailing Company EBITDA set forth in the Certified Letter, free and
clear of any and all liens, claims and encumbrances, and the assignment of the
Mack-Cali Interests shall be free and clear of any and all liens, claims and
encumbrances (other than this Agreement) and shall be evidenced by an assignment
reasonably acceptable to the Mack-Cali Member and NKFFM and which shall be
executed by each of the sellers and purchasers of the Mack-Cali Interests,
together with such other and additional documents and agreements reasonably
requested by the Mack-Cali Member and NKFFM.
 
 
42

--------------------------------------------------------------------------------


 
11.5  Mack-Cali Tag-Along Right.
 
(a)  Notwithstanding anything to the contrary herein, in the event that there is
a NKFFM Drag-Along Event, then the Mack-Cali Member shall have the right (but
not the obligation) to require NKFFM to purchase (the “Mack-Cali Tag-Along
Right”) all or a portion of its (and, as applicable, its Affiliates’) Membership
Interest and Economic Interest for a price equal to the greater of (the
“Mack-Cali Tag-Along Price): (i) the product of (A) five (5) times the Trailing
Company EBITDA, and (B) the aggregate Sharing Ratio represented by the Mack-Cali
Tag-Along Interest (as defined in Section 11.5(b)); (ii) the aggregate
unreturned Capital Contributions of the Mack-Cali Member and its Affiliates; or
(iii) in the event the third party acquirer of NKFFM and/or Newmark, under the
terms of its acquisition of NKFFM and/or Newmark, has stipulated a valuation of
the Company, the product of (A) such valuation and (B) the aggregate Sharing
Ratio represented by the Mack-Cali Tag-Along Interest.
 
(b)  The Mack-Cali Member shall notify NKFFM, in writing (the “Mack-Cali
Tag-Along Notice”) (with copies of the Mack-Cali Tag-Along Notice to also be
delivered to the Company and all of the other Members) of its decision to
exercise the Mack-Cali Tag-Along Right and the portion of its (and, as
applicable, its Affiliates’) Membership Interest and Economic Interest to be
purchased by NKFFM (the “Mack-Cali Tag-Along Interest”). The Trailing Company
EBITDA shall be determined by the Company’s Accountants consistent with the
definition of “Trailing Company EBITDA” using (and which determination shall be
based on): (i) the annual audited reports previously furnished by the Company’s
Accountants to the Members pursuant to Section 4.2; and (ii) such other and
additional financial and other reports, information and supporting documentation
that the Company’s Accountants determine to be relevant in making its
determination (and which reports, information and supporting documentation the
Managers shall furnish to the Company’s Accountants promptly upon the request
therefor by the Company’s Accountants), and which determination the Company’s
Accountants shall certify in the Certified Letter to both NKFFM and the
Mack-Cali Member: The determination of “Trailing Company EBITDA” set forth in
the Certified Letter shall be conclusive and not subject to challenge by either
NKFFM or the Mack-Cali Member absent manifest error. The Company shall engage
the Company’s Accountants promptly following its receipt of the Mack-Cali
Tag-Along Notice to undertake and complete the foregoing determination and
certification and to issue the Certified Letter) by no later than forty-five
(45) days following its receipt of the Mack-Cali Tag-Along Notice.
 
(c)  The closing of the purchase and sale of the Mack-Cali Tag-Along Interest
shall occur on a Business Day mutually agreeable by NKFFM and the Mack-Cali
Member and which is no later than twenty Business Days following NKFFM’s and the
Mack-Cali Member’s receipt of the Certified Letter. On the closing date, NKFFM
shall remit payment of the Mack-Cali Tag-Along Price, together with any unpaid
Mack-Cali Loans principal (together with all accrued but unpaid interest
thereon), to the Mack-Cali Member (and/or one or more of its designees), as
finally determined based on the Trailing Company EBITDA set forth in the
Certified Letter, free and clear of all liens, claims and encumbrances, and the
assignment of the Mack-Cali Tag-Along Interest shall be free and clear of any
and all liens, claims and encumbrances (other than this Agreement) and shall be
evidenced by an assignment reasonably acceptable to the Mack-Cali Member and
NKFFM and which shall be executed by each of the sellers and purchasers of the
Mack-Cali Tag-Along Interest, together with such other and additional documents
and agreements reasonably requested by the Mack-Cali Member and NKFFM.
 
 
43

--------------------------------------------------------------------------------


 
11.6  Put Rights.
 
(a)  During any Put Period, either the Mack-Cali Member or NKFFM (“Exercising
Member”) may deliver a notice, in writing (the “Put Notice”) to the other of
them (a “Non-Exercising Member”), with a copy to Panzer and Marlow, that the
Exercising Member is offering (the “Put Offer”) to sell its and its Affiliates’
entire Membership Interests and Economic Interests (the “Sale Interest”) to the
Non-Exercising Member, for a price in cash that shall be no less than the
Minimum Price (as defined below) for the Sale Interest (the “Sale Price”);
provided, however, that notwithstanding anything herein to the contrary, any Put
Notice that is delivered by NKFFM following the delivery by the Mack-Cali Member
of a Put Notice to NKFFM shall be null and void and of no effect. The “Minimum
Price” for the Sale Interest shall equal the greater of: (i) the product of (A)
five (5) times the Trailing Company EBITDA, and (B) the aggregate Sharing Ratio
represented by Sale Interest, or (ii) the aggregate unreturned Capital
Contributions of the Exercising Member and its Affiliates.
 
(b)  By no later than twenty (20) days following its receipt of the Put Notice
(the “Put Response Period”), the Non-Exercising Member shall notify the
Exercising Member, in writing (the “Put Response Notice”), whether the
Non-Exercising Member desires to purchase the Sale Interest from the Exercising
Member for the Sale Price; provided, however, the Non-Exercising Member may
request, in a writing sent to the Company and the Exercising Member before the
end of the Put Response Period, that the Trailing Company EBITDA be determined
by the Company’s Accountants, in which case the Company shall engage the
Company’s Accountants to prepare and certify such determination and issue a
letter (similar to the Certified Letter) by no later than 45 days following the
date of such request in the same manner as provided in Section 11.4(b) and the
Put Response Period shall be automatically extended until the fifth (5th)
Business Day following the Non-Exercising Member’s receipt of such certified
letter from the Company’s Accountants. If the Put Response Notice states that
the Non-Exercising member rejects the Put Offer, or the Non-Exercising Member
shall fail to timely deliver its Put Response Notice to the Exercising Member by
the end of the Put Response Period as may be extended pursuant to the preceding
sentence (in which case the Non-Exercising Member shall be deemed to have
elected to reject the Put Offer), the Company shall be dissolved and its affairs
wound up pursuant to Article XIV; provided, however, such dissolution and
winding up shall be postponed if, during the Put Response Period, Marlow and
Panzer, acting jointly, provide notice to the Mack-Cali Member and NKFFM (the
“Marlow/Panzer Notice”) that, in the event the Non-Exercising Member rejects the
Put Offer, it will purchase the Sale Interest for the Sale Price upon the terms
and conditions set forth in Section 11.6(d) (the “Marlow/Panzer Purchase”), and
such sale to Marlow and Panzer closes in accordance with such provisions.
 
 
44

--------------------------------------------------------------------------------


 
(c)  The closing of the purchase and sale of the Sale Interest shall occur at
the offices of counsel for the Company and on a Business Day in the next
following June or December that is mutually and reasonably agreeable to both the
Exercising Member and Non-Exercising Member. The selling parties shall be paid
in cash (which shall be free and clear of any and all liens, claims and
encumbrances) 10% of the Sale Price and, as applicable, unpaid Mack-Cali Loans
principal or Newmark Loans principal (together with all accrued but unpaid
interest thereon), at the closing, with the balance to be paid in cash (free and
clear and any and all liens, claims and encumbrances) over the immediately
succeeding 24 months in equal monthly installments together with interest at the
rate of 8% per annum. The assignment of the Sale Interest shall be free and
clear of any and all liens, claims and encumbrances (other than this Agreement)
and shall be evidenced by an assignment reasonably acceptable to the Exercising
Member and Non-Exercising Member and which shall be executed by each of them
(and the sellers of the Sale Interest), together with such other and additional
documents and agreements reasonably requested by the Exercising Member and
Non-Exercising Member.
 
(d)  In the event that the Non-Exercising Member rejects the Put Offer in
accordance with the provisions of Section 11.6(b), and the Marlow/Panzer Notice
is delivered, the closing of the Marlow/Panzer Purchase shall occur at the
offices of counsel for the Company and on a Business Day that is 30 days
following the expiration of the Put Response Period or receipt of the Put
Response Notice, whichever is later. At the closing, the Sale Price, together
with all unpaid principal and accrued and unpaid interest of any Mack-Cali Loan
(in the case where the Exercising Member is the Mack-Cali Member) or Newmark
Loan (in the case where the Exercising Member is NKFFM), shall be payable by
Marlow and Panzer, acting jointly, in cash (free and clear of any and all liens,
claims and encumbrances), to the Exercising Member. The assignment of the Sale
Interest shall be free and clear of any and all liens, claims and encumbrances
(other than this Agreement) and shall be evidenced by an assignment reasonably
acceptable to the Exercising Member, together with such other and additional
documents and agreements reasonably requested by the Exercising Member.
 
11.7  Call Rights.
 
(a)  Upon the occurrence of a MC Change of Control Event and for a period 180
days thereafter (the “Call Period”), NKFFM shall have the right (the “Call
Right”) to purchase the entire Membership Interests and Economic Interests of
the Mack-Cali Member and its Affiliates (the “Called Interest”) to the Mack-Cali
Member, for a purchase price in cash (the “Call Price”) equal to the greater of:
(i) the product of (A) five (5) times the Trailing Company EBITDA, and (B) the
aggregate Sharing Ratio represented by Called Interest, or (ii) the aggregate
unreturned Capital Contributions of the Exercising Member and its Affiliates.
NKFFM shall exercise the Call Right by delivery of a notice, in writing (the
“Call Notice”) to the Mack-Cali Member, prior to the expiration of the Call
Period.
 
 
45

--------------------------------------------------------------------------------


 
(b)  By no later than twenty (20) days following its receipt of the Call Notice
the Mack-Cali Member may request, in a writing sent to the Company and NKFFM,
that the Trailing Company EBITDA be determined by the Company’s Accountants, in
which case the Company shall engage the Company’s Accountants to prepare and
certify such determination and issue a letter (similar to the Certified Letter)
by no later than 45 days following the date of such request in the same manner
as provided in Section 11.4(b).
 
(c)  The closing of the purchase and sale of the Called Interest shall occur at
the offices of counsel for the Company and on a Business Day that is mutually
and reasonably agreeable to both NKFFM and the Mack-Cali Member, but in no event
later than the next following June or December. The selling parties shall be
paid, in cash (free and clear of any and all liens, claims and encumbrances) 10%
of the Call Price and unpaid Mack-Cali Loan principal (together with all accrued
but unpaid interest thereon), at the closing, with the balance to be paid in
cash (free and clear of any and all liens, claims and encumbrances) over the
immediately succeeding 24 months in equal monthly installments together with
interest at the rate of 8% per annum. The assignment of the Called Interest
shall be free and clear of any and all liens, claims and encumbrances (other
than this Agreement) and shall be evidenced by an assignment reasonably
acceptable to NKFFM and the Mack-Cali Member and which shall be executed by each
of them (and the sellers of the Called Interest), together with such other and
additional documents and agreements reasonably requested by NKFFM and the
Mack-Cali Member.
 
11.8  Disposition of Interests. Notwithstanding anything to the contrary herein,
a Membership Interest and/or Economic Interest may not be Disposed of (whether
in a Permitted Disposition or otherwise) in whole or in part unless the
following terms and conditions have been satisfied:
 
(a)  The transferor or assignor of such interest shall have:
 
(i)  paid all costs incurred by the Company in connection with the Disposition;
 
(ii)  furnished the Company with a written opinion of counsel, reasonably
satisfactory in form and substance to counsel for the Company, that such
Disposition complies with applicable federal and state securities laws and this
Agreement and that such Disposition, for federal income tax purposes, will not
cause the termination of the Company under Section 708(b) of the Code or cause
the Company to be treated as an association taxable as a corporation for income
tax purposes; and
 
(iii)  complied with such other conditions as a Majority of the
non-transferring/non-assigning Members and/or Managers may reasonably require
from time to time.
 
 
46

--------------------------------------------------------------------------------


 
(b)  The transferee or assignee of such interest shall have:
 
(i)  executed all documents required to effectuate such Disposition and to
become a transferee or assignee of an Economic Interest only (but without
becoming a “member” of the Company) or a Membership Interest (and becoming a
“member” of the Company), as the case may be;
 
(ii)  assumed all of the obligations, if any, of the transferor or assignor in
respect of the interest being assigned or transferred;
 
(iii)  furnished the Company with a written opinion of counsel, reasonably
satisfactory in form and substance to counsel for the Company, that such
Disposition complies with applicable federal and state securities laws and this
Agreement and that such Disposition, for federal income tax purposes, will not
cause the termination of the Company under Section 708(b) of the Code or cause
the Company to be treated as an association taxable as a corporation for income
tax purposes;
 
(iv)  adopted and approved in writing all of the terms and provisions of this
Agreement then in effect; and
 
(v)  complied with such other requirements as a Majority of the
non-transferring/non-assigning Members and/or Managers may reasonably require
from time to time;
 
provided, however, that Sections 11.8(a)(ii) and 11.8(b)(iii) shall not apply to
any Permitted Disposition.
 
Dispositions will be recognized by the Company as effective only upon the close
of business on the last day of the calendar month following satisfaction of the
above conditions (such date to be referred to as the “Transfer Date”). Any
Disposition in contravention of this Article XI and any Disposition (other than
a Permitted Disposition) which if made would cause a termination of the Company
for federal income tax purposes under Section 708(b) of the Code shall be void
ab initio and ineffectual and shall not bind the Company or the other Members.
 
11.9  Dissociation of Member. Upon the Dissociation of a Member, such Member’s
lawful successors shall automatically be vested with ownership of such Member’s
entire Membership Interest, except that such Membership Interest shall, upon the
occurrence of such Dissociation event (except, as regard to the Mack-Cali Member
or NKFFM or any of their successors only, a Dissociation event described in
Section 12.1(e) or (f)), automatically and without the requirement of any
further action on the part of any Person, be converted into an Economic Interest
with any one or more owners or holders thereof (or any portion thereof or any
interest therein) being “Assignees” (but not “members” and “Members”) under the
Act and for purposes of this Agreement.
 
11.10  Distributions and Allocations in Respect to Disposed Interest. If any
Membership Interest or Economic Interest (or any portion thereof or any interest
therein) is Disposed during any Fiscal Year in compliance with the provisions of
this Article XI, Profits and Losses and Distributions under Article IX and all
other items attributable to such Membership Interest or Economic Interest (or
any portion thereof or any interest therein) for such period shall be divided
and allocated between the transferor/assignor and the transferee/assignee by
taking into account their varying interests during the period in accordance with
Code Section 706(d), using the “closing-of-the-books” method. All distributions
on or before the Transfer Date (as defined in Section 11.8) shall be made to the
transferor or assignor of such interest, and all distributions thereafter shall
be made to the transferee or assignee of such interest. Solely for purposes of
making such allocations and distributions, the Company shall recognize such
Disposition as of the Transfer Date, provided that if the Company does not
receive a notice stating the date such Membership Interest or Economic Interest
(or any portion thereof or any interest therein) was transferred or assigned and
such other information as the Managers may reasonably require within thirty (30)
days after the end of the Fiscal Year during which the Disposition occurs, then
all of such items shall be allocated, and all distributions shall be made, to
the Person who, according to the books and records of the Company, on the last
day of the Fiscal Year during which the Disposition occurs, was the owner of the
transferred or assigned interest. Neither the Company nor any Manager shall
incur any liability for making allocations and Distributions in accordance with
the provisions of this Article XI, whether or not any Manager or the Company has
knowledge of any Disposition of ownership of any Membership Interest or Economic
Interest (or any portion thereof or any interest therein).
 
 
47

--------------------------------------------------------------------------------


 
11.11  Dispositions not in Compliance with this Article Void. Any Disposition of
a Membership Interest or Economic Interest (or any portion thereof or interest
therein), not in material compliance with the provisions of this Article XI
shall be void ab initio and ineffectual and shall not bind the Company.
 
11.12  Additional Membership Interests to be issued to Marlow pursuant to Marlow
Employment Agreement. (a) In addition to the 10% Membership Interest being
issued to Marlow in exchange for the Capital Contributions being made by Marlow
to the Company pursuant to Section 8.1 hereof, Marlow shall also be issued,
effective January 1, 2007 but subject to the vesting and other conditions and
requirements set forth in, and prescribed by, the Marlow Employment Agreement an
additional four percent (4%) Membership Interest in the Company (the “Four
Percent Interest”), including that (i) any Net Cash Flow or other amounts that
would otherwise be distributable to Marlow in respect of such Four Percent
Interest pursuant to Section 9.7, 14.3 or elsewhere hereunder (other than Tax
Distributions otherwise distributable to Marlow in respect of such Four Percent
Interest pursuant to Section 9.7(c)) (“Withheld Marlow Distributions”) shall not
be distributed to Marlow earlier than December 31, 2007 (notwithstanding
anything in Section 9.7 or elsewhere in this Agreement to the contrary); (ii) in
the event that the Marlow Employment Agreement shall have been terminated by
either Marlow or the Company prior to December 31, 2007, then the Four Percent
Interest (including, without limitation, any and all realized and unrealized
gains, profits, income, and any Capital Account balance, together with any and
all Withheld Marlow Distributions, associated therewith) shall be forever
forfeited by Marlow (and for no consideration), with the Mack-Cali Member and
NKFFM each being transferred one-half (1/2) of such Four Percent Interest; and
(iii) until such time (if at all) that the Four Percent Interest shall become
fully vested with Marlow pursuant to and in accordance with the conditions of
the Marlow Employment Agreement, each of the Mack-Cali Member and NKFFM shall be
treated as owning and controlling one-half (1/2) of the Four Percent Interest
and the associated 4% Sharing Ratio (and no portion of such Four Percent
Interest, or the associated 4% Sharing Ratio shall be treated as being owned or
controlled by Marlow) for purposes of any Majority, Supermajority or other vote
or consent required or permitted to be given, made or withheld for any action or
decision of the Company or any Company Subsidiary hereunder; however, such Four
Percent Interest (and the associated 4 percent Sharing Ratio) shall be treated
as being owned by Marlow for purposes of the allocation provisions of Sections
9.1 through 9.6 and for purposes of Section 9.7(c). In addition, and provided
that Marlow shall have satisfied all of the conditions prescribed in Section
3(c) of the Marlow Empoyment Agreement, Marlow shall receive an additional 1.5%
Membership Interest per year for four years (or a six percent (6%) Membership
Interest in total) as and to the extent provided in the Marlow Employment
Agreement. The Mack-Cali Member and NKFFM hereby agree that any Membership
Interest to which Marlow is entitled to receive under the Marlow Employment
Agreement shall be taken one-half (1/2) from the Membership Interest of the
Mack-Cali Member and one-half (1/2) from the Membership Interest of NKFFM (and
the Membership Interest of the Mack-Cali Member and of NKFFM shall be
correspondingly reduced); provided, however, that notwithstanding anything
herein or in the Marlow Employment Agreement to the contrary, as an express
condition to Marlow’s receipt of any such Membership Interest, Marlow shall have
first remitted to the Company, the Mack-Cali Member and/or NKFFM, an amount of
cash equal to the total taxes required to be withheld and paid over by each of
them to a governmental authority or agency (including, without limitation, the
Internal Revenue Service) in respect of such Membership Interest (and Marlow’s
receipt thereof) (or, otherwise, Marlow shall have first made arrangement for
the payment of any and all such taxes that is reasonably satisfactory to the
Mack-Cali Member and NKFFM) and shall have satisfied (to the reasonable
satisfaction of the Mack-Cali Member and NKFFM) any and all other tax
obligations in respect of any such Membership Interest (and Marlow’s receipt
thereof). The Members agree that any tax benefit or deduction resulting from the
transfer of any such Membership Interest to Marlow pursuant to the Marlow
Employment Agreement (including, without limitation, the Four Percent Interest)
shall be allocated to, and/or shared proportionately by, the Mack-Cali Member
and NKFFM.
 
 
48

--------------------------------------------------------------------------------


 
ARTICLE XII  
DISSOCIATION OF A MEMBER
 
12.1  Dissociation. A Person shall cease to be a Member upon the happening of
any of the following events:
 
(a)  the withdrawal of a Member, other than NKFFM which shall only be permitted
to withdraw upon the written consent of all of the Members;
 
(b)  the Bankruptcy of a Member;
 
(c)  subject to Section 11.9, in the case of a Member who is a natural person,
the death of Disability of the Member or the entry of an order by a court of
competent jurisdiction adjudicating the Member incompetent to manage the
Member’s personal estate;
 
 
49

--------------------------------------------------------------------------------


 
(d)  in the case of a Member that is a trust or who is acting as a Member by
virtue of being a trustee of a trust, the termination of the trust (but not
merely the substitution of a new trustee);
 
(e)  in the case of a Member that is a separate Organization other than a
corporation, the dissolution of, and commencement of winding up by, such Member;
 
(f)  in the case of a Member that is a corporation, the filing of a certificate
of dissolution, or its equivalent, for the corporation or the revocation of its
charter;
 
(g)  in the case of a Member that is an estate, the distribution by the
fiduciary of the estate’s entire interest in the Company;
 
(h)  in the case of a Member other than NKFFM or the Mack-Cali Member, such
Member, or if such Member is an entity, those Persons who control such Member,
is no longer employed by or associated with the Company;
 
(i)  in the case of Marlow, a termination of the Marlow Employment Agreement;
and
 
(j)  in the case of Panzer, a termination of Panzer’s Independent Contractor
Agreement with Newmark.
 
12.2  Rights of Dissociating Member. In the event any Member (other than the
Mack-Cali Member or NKFFM) Dissociates prior to the expiration of the term of
this Agreement, if the Dissociation causes a dissolution and winding up of the
Company under Article XIV, such Member shall be entitled to participate in the
winding up of the Company, but as an Assignee (and not as a “member” or Member
under the Act and this Agreement).
 
12.3  Purchase Price and Manner of Payment In Event of A Dissociation. If there
is a Dissociation event with respect to either Marlow or Panzer, as provided by
Section 11.3, the Company shall be under no obligation to purchase and/or redeem
all or any portion of the Membership Interest or Economic Interest of the
Dissociated Member (or his Affiliates), although the Company may do so if a
Supermajority of the Members (other than the Dissociated Member) determine to do
so, in which case the Company shall redeem the entire Membership Interest and
Economic Interest of the Dissociated Member and his Affiliates (said entire
interests, collectively, such Dissociated Member’s “Aggregate Interest”) for an
amount, and subject to the terms and conditions, determined and set forth in
Section 12.3 and 12.4 below.
 
(a)  Purchase Price in the Event of A Dissociation. In the case where a
Supermajority of the Members (other than the Dissociated Member) has determined
to purchase and/or redeem the Aggregate Interest of such Dissociated Member,
then the total purchase price to be paid by the Company to the Dissociated
Member (and, to the extent applicable, his Affiliates) in respect of the
Aggregate Interest of such Dissociated Member (the “Dissociation Purchase
Price”) shall equal: (i) in the case where such Dissociated Member is Marlow:
(A) if Marlow became a Dissociated Member under Section 12.1(i) as a result of
the termination of the Marlow Employment Agreement by Newmark Knight Frank
Global Management Services, LLC for Cause (as defined in the Marlow Employment
Agreement) or as a result of termination of the Marlow Employment Agreement by
Marlow without Cause and where such termination constituted a breach by Marlow
of the Marlow Employment Agreement (following the expiration of any and all
applicable cure periods thereunder), fifty percent (50%) of the value of the
aggregate Capital Accounts represented by his Aggregate Interest; or (B) in all
other cases, one hundred percent (100%) of the value of the aggregate Capital
Accounts represented by his Aggregate Interest; and (ii) in the case where such
Dissociated Member is Panzer, the greater of: (A) one hundred percent (100%) of
the value of the aggregate Capital Accounts represented by the Aggregate
Interest of Panzer, or (B) 100% of the value of the Aggregate Interest of
Panzer, determined as the product of the Book Value of the Company and the
aggregate Sharing Ratio represented by the Aggregate Interest of Panzer;
provided, however, in the event Panzer becomes a Dissociated Member for any
reason and joins a competitor of either the Company, any Company Subsidiary,
Newmark or the Mack-Cali Member or any of its Affiliates, then the purchase
price shall equal the amount determined under clause (ii)(A). The applicable
Dissociation Purchase Price shall be determined by the Company’s Accountants in
accordance with this Section 12.3(a).
 
 
50

--------------------------------------------------------------------------------


 
(b)  Payment of Dissociation Purchase Price. The Dissociation Purchase Price (as
determined pursuant to Section 12.3(a) above) shall be paid as follows: (i) ten
(10%) percent of said amount shall be paid in cash or by good certified check at
the closing; and (ii) the balance in twenty four (24) equal monthly installments
with interest accruing at the rate of eight percent (8%) per annum, which
payments shall be evidenced by one or more non-negotiable promissory notes to be
made by the Company, as “Maker”, to the order of the Dissociated Member (and, as
applicable, his Affiliate(s)) in respect of his or their respective Economic
Interest and/or Membership Interest in the Company that comprises the Aggregate
Interest, as “Payee” and that is dated the date of the closing, and which
provides: (A) for the first installment to be due and payable one (1) month
after the closing and monthly thereafter on the first day of every month, (B)
that the principal of such note may be adjusted in the event any collectible
receivable on the date of closing thereafter become uncollectible, (C) that the
note may be prepaid without penalty, and (D) in the event of default in payment
of any installment with interest for a period of ten (10) days after written
notice, the holder of the note may accelerate the principal balance due.
 
(c)  If any Membership Interest or Economic Interest is to be purchased as
provided above, then the parties shall proceed to a closing in accordance with
this clause (iii) to take place at the principal office of the Company at 10:00
A.M. on a date designated by the purchaser or seller or if they cannot agree on
the date sixty (60) days after the appointment of a legal representative. At
such closing, the transferring Dissociated Member (and, as applicable, his
Affiliates) or his/her legal representative shall assign his or their entire
Membership Interest and Economic Interest, as the case may be, to the Company
and each party shall execute such other documents as may be reasonably required
by counsel for the Company.
 
12.4  Arbitration.If the Dissociated Member in good faith disagrees with the
Company’s Accountant’s calculation of the Dissociation Purchase Price, then the
Dissociated Member shall notify the Company in writing (the “Notice of
Disagreement”) of such disagreement within fifteen (15) days after delivery of
the Company’s Accountant’s calculation of such value to the Dissociated Member.
The Notice of Disagreement shall set forth in detail the basis for the
disagreement and the Dissociated Member’s computation of the Dissociated
Purchase Price. Thereafter, the Dissociated Member and the Company shall attempt
in good faith to resolve and finally determine the Dissociation Purchase Price.
If the Dissociated Member and the Company are unable to resolve the disagreement
within twenty (20) days after delivery of the Notice of Disagreement, then the
Company and the Dissociated Member shall select a mutually acceptable,
independent accounting firm (such accounting firm being hereafter referred to as
the “Independent Accountant”) to resolve the disputed items and make a
determination of the Dissociation Purchase Price based thereon. The Independent
Accountant shall make a determination of the Dissociation Purchase Price and
provide the Company and the Dissociated Member with his/her decision (and
reasonable detailed documentation setting forth the calculation resulting in
such decision), within sixty (60) days after the Independent Accountant has been
appointed. The Independent Accountant’s determination of the Dissociation
Purchase Price shall be final, binding and conclusive upon the parties hereto.
The scope of the Independent Accountant shall be limited to the resolution of
the items contained in the Notice of Disagreement, and the determination of the
value of the subject Capital Account. The fees, costs and expense of the Company
relating to the determination of the Dissociation Purchase Price by the Company
Accountant shall be borne by the Company. The fees, costs and expenses of the
Independent Accountant, if any, relating to the determination of the Dissoiation
Purchase Price shall be shared equally by the Company and the Dissociated
Member.
 
 
51

--------------------------------------------------------------------------------


 
ARTICLE XIII  
DISABILITY OF MEMBER
 
13.1  Disability or Incompetency of a Member. Except as otherwise provided, upon
the continuous Disability of either: (a) a Member who is a natural Person; or
(b) a Person in control of a Member or Assignee of a Membership Interest or
Economic Interest that acquired said interest as an Eligible Assignee from a
Member described in clause (a) (such Member referred to in clause (a) or Member
or Assignee referred to in clause (b), a “Disabled Member”), in either case, for
a period of not less than six (6) months, the Disabled Member shall offer or be
deemed to have offered in writing to sell all of the Disabled Member’s (and his
or her Affiliates’) Membership Interests and Economic Interests in the Company
at a purchase price set forth in Section 12.3 hereof upon the terms and
conditions set forth herein.
 
13.2  DefinitionFor purposes of this Agreement, if the Member referred to in
clause (a) of Section 13.1 or Person referred to in clause (b) of Section 13.1
is not continuously Disabled for a period of six (6) months, but if such Member
or Person, by reason of an illness or other cause is unable to carry on his or
her duties for an accumulative period of six (6) months within any 24 month
period, then such Member or, in the case of a Person referred to in clause (b)
of Section 13.1, the Member or Assignee in which such Person controls shall be
deemed to be a “Disabled Member” for purposes of this Agreement. Beginning on
the date the Disabled Member is deemed to have offered its, his or her
Membership Interest and/or Economic Interest for sale (i.e., after 6 continuous
months of disability or 6 months accumulative disability within the applicable
period), and up to the date of closing for the purchase and sale of the Disabled
Member’s Membership Interest and/or Economic Interest (with such period
hereinafter referred to as the “Pre-Closing Disability”), no Disabled Member
shall: (a) share in the Profits and Losses of the Company; or (b) be entitled to
vote his, her or its Membership Interest with respect to any Company business.
However, during the Pre-Closing Disability period, the Disabled Member (or, as
applicable, the Person in control of such Disabled Member) shall be entitled to
receive medical benefits if such benefits are provided by the Company and if
such Disabled Member were receiving medical benefits prior to the onset of his
or her Disability.
 
 
52

--------------------------------------------------------------------------------


 
While a Disabled Member is still a Member of the Company, his, her or its duly
appointed representative shall be entitled to participate in any actions or
decisions of the Company to the date of the Pre-Closing Disability, such as by
way of voting his, her or its Membership Interest in the Company or otherwise;
provided, however, that if the Disability of a Member referred to in clause (a)
of Section 13.1 or Person referred to clause (b) of Section 13.1 is a mental
Disability rather than a physical Disability, a Disabled Member’s appointed
representative shall vote his, her or its Membership Interest with respect to
Company business. A Person who is designated to act as a Member’s duly appointed
representative in the event of a mental disability must be a Member (or in
control of a Member or Assignee referred to in clause (b) of Section 13.1) of
the Company and shall be as set forth on Schedule B. Such duly appointed
representative may not be changed in the absence of a writing by the Disabled
Member to the contrary.
 


 
ARTICLE XIV  
DISSOLUTION AND WINDING UP
 
14.1  Dissolution. The Company shall be dissolved and its affairs wound up, upon
the first to occur of any of the following events (each of which shall
constitute a “Dissolution Event”):
 
(a)  the written consent of a Supermajority of the Members;
 
(b)  at any time when an Exercising Member has delivered a Put Notice and the
Non-Exercising Member has rejected (or is deemed to have rejected) the Put Offer
pursuant to Section 11.6, and Marlow and Panzer, acting jointly, do not
consummate the Marlow/Panzer Purchase in accordance with Section 11.6
(including, without limitation, clause (d) thereof);
 
(c)  upon the approval of a Supermajority of the Members, the Company is in
default in payment of the Newmark Loans and/or the Mack-Cali Loans;
 
(d)  at any time when there is but one Member, the Dissociation of such Member
or the Disposition of all or part of the Membership Interest of such Member and
the admission or attempted admission of the transferee or assignee of such
Membership Interest as Member or Assignee;
 
(e)  the sale of all or substantially all of the Property as approved by a
Supermajority of the Members; or
 
 
53

--------------------------------------------------------------------------------


 
(f)  the happening of any other event that makes it unlawful, impossible, or
impractical to carry on the business of the Company as determined by a
Supermajority of the Members.
 
14.2  Effect of Dissolution. Upon dissolution, the Company shall not be
terminated and shall continue until the winding up of the affairs of the Company
is completed and a certificate of dissolution has been issued by the Secretary
of State of the State of Delaware.
 
14.3  Distribution of Assets on Dissolution. Upon the winding up of the Company,
such Person (“Liquidating Trustee”) designated by a Supermajority of the Members
(which Liquidating Trustee may also be removed by any single Member owning more
than a 30% Sharing Ratio in which case a substitute Person may be selected as a
Liquidating Trustee by a Supermajority of the Members) shall take full account
of either or both of the following: (i) sell the assets of the Company at public
or private sale, at which sale any Member may purchase such assets, or (ii)
retain part or all of the assets of the Company. Such distributions may be made
in cash or kind and the proportion of any distribution that may be made in cash
or kind may vary from Member to Member as the Managers may decide. The
Liquidating Trustee shall promptly distribute all cash and other assets of the
Company in the following order:
 
(a)  first, to the payment of the debts and liabilities of the Company to
creditors, including Members who are creditors (including, without limitation,
Newmark in respect of the Newmark Loans and the Mack-Cali Member in respect of
the Mack-Cali Loans), to the extent permitted by law, in satisfaction of such
debts and liabilities, and to the payment of necessary expenses of liquidation;
 
(b)  second, to the setting up of any reasonable reserves which the Liquidating
Trustee may deem necessary or appropriate for any anticipated obligations or
contingencies of the Company arising out of or in connection with the operation
or business of the Company. Such reserves may be paid over by the Liquidating
Trustee to an escrow agent or trustee selected by the trustee to be disbursed by
such escrow agent or trustee in payment of any of the aforementioned obligations
or contingencies and, if any balance remains at the expiration of such period as
the Liquidating Trustee shall deem advisable, shall be distributed by such
escrow agent or trustee in the manner hereinafter provided; and
 
(c)  then, subject to Section 14.8, to the Members in accordance with their
respective positive Capital Account balances after taking into account all
Capital Account adjustments for the Company’s taxable year in which the
liquidation occurs. Liquidation proceeds shall be paid in accordance with
Regulations Section 1.704-1(b)(2)(ii)(b)(2). Such distributions shall be in cash
or Property (which, if Property, shall be distributed proportionately to those
Members so entitled to distributions) or partly in both, as determined by the
Members acting by Supermajority vote.
 
Further, the Liquidating Trustee (but not a Manager or Member) may receive
reasonable compensation (which shall be payable by the Company) for its services
performed pursuant to this Article XIV.
 
 
54

--------------------------------------------------------------------------------


 
14.4  Compliance With Timing Requirements of Regulations. In the event the
Company is “Liquidated” within the meaning of Section 1.704-1(b)(2)(ii)(g) of
the Tax Regulations, (a) distributions shall be made pursuant to Section 14.3 to
the Members who have positive Capital Accounts in compliance with Section
1.704-1(b)(2)(ii)(b)(2) of the Tax Regulations, and (b) if any Member has a
deficit balance in his Capital Account (after giving effect to all adjustments
for all Fiscal Years), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company, any Member or
any other Person. If the Liquidating Trustee shall so determine, a pro rata
portion of the distributions that would otherwise be made to the Members
pursuant to Section 14.3 may be:
 
(a)  Distributed to a trust established for the benefit of the Members for the
purposes of liquidating the Company’s assets, collecting amounts owed to the
Company, and paying any contingent or unforeseen liabilities or obligations of
the Company. The assets of any such trust shall be distributed to the Members
from time to time in the same proportion as the amount distributed to such trust
by the Company would otherwise have been distributed to the Members pursuant to
Section 14.3 above; and
 
(b)  Withheld to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company, provided that such withheld amounts
shall be distributed to the Members as soon as practicable.
 
14.5  Deemed Distribution and Recontribution. Notwithstanding any other
provision of this Article XIV, in the event the Company is liquidated within the
meaning of Section 1.704-1(b)(2)(ii)(g) of the Tax Regulations but no
Dissolution Event has occurred, the Property shall not be liquidated, the
Company’s liabilities shall not be paid or discharged, and the Company’s affairs
shall not be wound up. Instead, and solely for federal income tax purposes (and
no other purpose), the Company shall be deemed to have contributed the Property
and Company liabilities to a “new” Company in exchange for an interest in such
“new” Company; and immediately thereafter, the Company shall be deemed to have
distributed interests in the “new” Company” to the Members in liquidation of the
Company (such that following such deemed contribution and liquidation, the
Members shall have the same Economic Interest, Membership Interest and Sharing
Ratio in “new” Company as they had in the Company and the “new” Company shall be
the Company for all purposes other than the limited federal income tax purpose
as aforesaid).
 
14.6  Winding Up and Filing Certificate of Dissolution. Upon the commencement of
the winding up of the Company, a Certificate of Dissolution along with a
certificate from the comptroller indicating that all taxes, including all
applicable penalties and interest have been paid shall be delivered by the
Company to the Secretary of State of the State of Delaware for filing. The
Certificate of Dissolution shall set forth the information required by the Act.
The winding up of the Company shall be completed when all debts, liabilities,
and obligations of the Company have been paid and discharged or reasonably
adequate provision therefore has been made, and all of the remaining Property of
the Company has been distributed to the Members.
 
14.7  Right of First Refusal. Notwithstanding anything to the contrary contained
herein, in the event of a Dissolution of the Company, prior to any public or
private sale, the assets of the Company shall first be offered to Newmark for
purchase, for adequate consideration (as the Mack-Cali Member, alone, shall
reasonably determine for and on behalf of the Company), provided that such sale
is a bona fide, arms length transaction.
 
 
55

--------------------------------------------------------------------------------


 
14.8  Additional Liquidation Allocations. The Members intend that the allocation
provisions hereunder (as computed for book purposes) shall produce final Capital
Account balances of the Members that would permit liquidating distributions, if
such distributions were made in accordance with final Capital Account balances
(instead of being made as provided in Section 9.7) to be made as if in
accordance with Section 9.7. To the extent that the allocation provisions
hereunder would fail to produce such final Capital Account balances, then
anything herein to the contrary notwithstanding (i) such provisions shall be
amended by the Company if and to the extent necessary to produce such result,
and (ii) taxable income and taxable loss of the Company for the current and
future years (and, if necessary, items of gross income and deduction of the
Company for such years), in each case as computed for book purposes, shall be
reallocated among the Members as necessary to produce such result, and to the
extent that it is not possible to achieve such result with such allocations,
allocations of items of income (including gross income) and deduction for prior
open years (in each case, as computed for book purposes) shall be reallocated
among the Members as necessary to produce such result. This Section 14.8 shall
control notwithstanding any reallocation or adjustment of taxable income,
taxable loss, or items thereof by the Internal Revenue Service or any other
taxing authority.
 
14.9  Restrictive Covenant. During the period that a Member is a Member of the
Company and for the two year period following the Dissociation or withdrawal of
such Member from the Company, or upon the occurrence of a Dissolution Event
pursuant to Section 14.1(b) or Section 14.1(c) and for the two year period
following the dissolution of the Company triggered by either of such Dissolution
Events, each Member agrees that it, and its Affiliates, shall not, either
directly or indirectly through one or more other Persons, (i) induce or attempt
to induce any employee of the Company or any Company Subsidiary to leave the
employ of the Company or such Company Subsidiary, or in any way interfere with
the relationship between the Company or any Company Subsidiary and any employee
thereof, (ii) hire or engage any Person who was an employee of the Company or
any Company Subsidiary at any time during the period in which such Member or any
of its or his Affiliates held or owned a Membership Interest or Economic
Interest in the Company (or was otherwise a Member or Assignee), or (iii) engage
in Facilities Management Activities for or to any Person who is, or was at any
time during the period that such Member or any of his or its Affiliates held or
owned any Membership Interest or Economic Interest in the Company (or, was
otherwise a Member or Assignee), a customer of the Company or any Company
Subsidiary, (iv) hire, retain or otherwise engage any supplier, independent
contractor or other business relation of the Company or any Company Subsidiary
to assist in the provision of Facilities Management Activities, (v) lend credit
or money for the purpose of establishing or operating a business providing or
engaging in Facilities Management Activities, other than with respect to the
Company and any Company Subsidiary, or (iv) allow the name or reputation of such
Member or any of its Affiliates to be used by any other Person that is engaged
in, directly or indirectly, Facilities Management Activities.
 
 
56

--------------------------------------------------------------------------------


 
ARTICLE XV  
MISCELLANEOUS
 
15.1  Notices. Notices to the Managers shall be sent to the Principal Office of
the Company and the Newmark Office and, in the case of the Mack-Cali Manager, to
the same place where notices to the Mack-Cali Member are to be sent. Notices to
the other Members shall be sent to their addresses set forth on Schedule A. Any
Member may require notices to be sent to a different address by giving notice to
the other Members in accordance with this Section 15.1. Any notice or other
communication required or permitted hereunder shall be in writing, and shall be
deemed to have been given with receipt confirmed if and when delivered
personally, given by prepaid telegram or sent next day (or same day) delivery
using FedEx or other reputable overnight delivery service with all applicable
delivery charges prepaid, upon receipt confirmation, delivered by courier, or
sent by facsimile, to such Members at such address.
 
15.2  Regulations. The Members, acting by Supermajority vote, may adopt
regulations in the future, which may contain various provisions relating to the
conduct of meetings, the election of Managers and various other matters, but not
in contravention of or in effort to circumvent, anything in this Agreement.
 
15.3  Headings. All Article and section headings in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
Article or section.
 
15.4  Arbitration.Subject to Section 6.7 hereof, the parties hereto agree in
good faith to attempt to resolve any dispute arising under the terms and
conditions hereunder; if the parties fail to settle such dispute, it shall be
submitted to arbitration. Such arbitration, at the option of the party claiming
relief, shall be submitted to JAMS to arbitrate the dispute in New York City. In
the event of any dispute between the parties that is reserved by arbitration
pursuant to this Section 15.4, the prevailing party in such arbitration shall be
entitled to recover from the other party all fees, costs and expenses (including
reasonable attorneys’ fees and the costs of the arbitrator(s)) incurred in
connection with such arbitration, and any arbitration award entered in such
arbitration shall contain a specific provision providing for the recovery of
such fees, expenses and costs.
 
15.5  Entire Agreement. This Agreement together with the schedules and
appendices attached hereto and the Transaction Documents constitutes the entire
agreement between the parties and supersedes any prior agreement or
understanding between them respecting the subject matter of this Agreement.
 
15.6  Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, their successors, heirs, legatees, devisees,
assigns, legal representatives, executors and administrators, except as
otherwise provided herein.
 
15.7  Saving Clause. If any provision of this Agreement, or the application of
such provision to any Person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to Persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby. If the operation of any provision of this Agreement would
contravene the provisions of the Act, such provision shall be void and
ineffectual.
 
 
57

--------------------------------------------------------------------------------


 
15.8  Counterparts/Facsimiles/Electronic Mail. This Agreement may be executed in
several counterparts, and all so executed shall constitute one agreement,
binding on all the parties hereto, even though all parties are not signatory to
the original or the same counterpart. Any counterpart of either this Agreement
shall for all purposes be deemed a fully executed instrument. This Agreement, or
any counterpart thereto, may be transmitted by facsimile or other electronic
means, and upon receipt shall be deemed an original.
 
15.9  Governing Law/Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be fully performed within the State of Delaware. All rights and remedies
arising under this Agreement or, otherwise, with respect to the Members,
Assignees, the Managers and the Company shall be governed by said laws. The
federal and state courts located in the Borough of Manhattan in the City and
State of New York shall have exclusive jurisdiction over any suit or claim
between or among the parties arising hereunder and/or the relationship of the
parties evidenced hereunder.
 
15.10  No Membership Intended for Nontax Purposes. The Members have formed the
Company under the Act, and expressly do not intend hereby to form a partnership,
either general or limited, under the Uniform Partnership Act. The Members do not
intend to be partners one to another, or partners as to any third party, other
than for tax purposes as set forth in Section 3.3 above. To the extent any
Member, by word or action, represents to another person that any Member is a
partner or that the Company is a partnership, the Member making such wrongful
representation shall be liable to any other Members who incur personal liability
by reason of such wrongful representation.
 
15.11  No Rights of Creditors and Third Parties under Agreement. This Agreement
is entered into among the Company, Members, Assignees and Managers for the
exclusive benefit of the Company and its Members, Assignees and Managers and
their permitted successors and assigns. This Agreement is expressly not intended
for the benefit of any creditor of the Company or any other Person not a party
hereto. Except, and only to the extent, provided by applicable statute, no such
creditor or Person shall have any rights under this Agreement or any agreement
between and among the Company and any Member or Assignee with respect to any
Capital Contributions, the Mack-Cali Loans, the Newmark Loans or
otherwise. Further, no Member or Assignee shall voluntarily or involuntarily be
permitted to pledge, hypothecate, mortgage or otherwise encumber any Membership
Interest or Economic Interest (or any portion thereof or any interest therein,
or any rights embodied thereby, including, without limitation, any right to
receive any distributions in respect thereof).
 
15.12  General Interpretive Principles. For purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:
 
(a)  the terms defined in this Agreement include the plural as well as the
singular, and the use of any gender herein shall be deemed to include the other
gender;
 
(b)  accounting terms not otherwise defined herein have the meanings given to
them in the United States in accordance with generally accepted accounting
principles;
 
 
58

--------------------------------------------------------------------------------


 
(c)  references herein to “Sections”, “paragraphs”, and other subdivisions
without reference to a document are to designated Sections, paragraphs and other
subdivisions of this Agreement;
 
(d)  a reference to a paragraph without further reference to a Section is a
reference to such paragraph as contained in the same Section in which the
reference appears, and this rule shall also apply to other subdivisions;
 
(e)  the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;
 
(f)  the term “include” or “including” shall mean without limitation by reason
of enumeration; and
 
(g)  solely for purposes of the provisions of Article IX and XIV, any reference
in any such provisions to “Member” shall be deemed to mean and include an
“Assignee”.
 


 

59

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in as of the date first above written.
 
NKFGMS OWNERS, LLC
 
By:  /s/ Ian Marlow        
        Ian Marlow
 
    


 
The Gale Construction Services Company, L.L.C., as Member
 

 
By:
The Gale Real Estate Service Company, L.L.C., its sole member




 
By:
Mack-Cali Services, Inc., its sole member



By:   /s/ Mitchell E. Hersh    
        
   Name:  Mitchell E. Hersh
 
  Title:  President and Chief Executive Officer
 
 
                                                                               
/s/ Ian Marlow                
Ian Marlow, as Member
 
 
                                                                               
/s/ Scott M. Panzer            
Scott M. Panzer, as Member
 


 

60

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the following Persons have caused this Agreement to be
executed in its or his capacity as a Member as of the date first above written.
 
NKFFM LIMITED LIABILITY COMPANY,
 
By:  /s/ Barry Gosin   
 
  Name:  Barry Gosin
 
  Title: Manager
 


 
THE GALE CONSTRUCTION SERVICES COMPANY, L.L.C.
 

 
By:
The Gale Real Estate Service Company, L.L.C., its sole member




 
By:
Mack-Cali Services, Inc., its sole member



By:   /s/ Mitchell E. Hersh           
 
  Name:  Mitchell E. Hersh
 
  Title:  President and Chief Executive Officer
 
 
                                                                                /s/
Ian Marlow                
Ian Marlow
 
 
                                                                               
/s/ Scott M. Panzer            
Scott M. Panzer
 
IN WITNESS WHEREOF, the following Persons have caused this Agreement to be
executed in his capacity as Manager as of the date first above written.
 
/s/ Ian Marlow                
Ian Marlow
 
/s/ Scott M. Panzer            
Scott M. Panzer
 
/s/ Joseph Rader              
Joseph Rader
 
/s/ Barry Gosin                 
Barry Gosin
 
 /s/ Mitchell E. Hersh        
Mitchell E. Hersh
 
 
61

--------------------------------------------------------------------------------


 
SCHEDULE A
 
Member name
Address
Interest and Sharing Ratio
Initial Capital Account balance
NKFFM
c/o Newmark & Company Real Estate, Inc., 125 Park Avenue, New York, New York
10017
38%**
$400,000
Mack-Cali Member
c/o Mack-Cali Realty Corporation, 343 Thornall Street
 
Edison, NJ 08837-2206
 
38%**
$400,000
Marlow
18 Garrity Terrace
Pine Brook, NJ 07058
14%**
$100,000
Panzer
2 Murray Place,
South Salem, NY 10590
10%
$100,000





**Subject to reduction and vesting and other conditions set forth in Section
11.12 and the Marlow Employment Agreement.

62

--------------------------------------------------------------------------------



SCHEDULE B
MEMBER’S REPRESENTATIVE IN THE EVENT OF A DISABILITY
 


Member
Representative
Address
Marlow
Ann Marlow
3406 Point Gate Drive,
Livingston, New Jersey 07039
Panzer
Deborah Van der Heyden
2 Murray Place
South Salem, New York 10590



63

--------------------------------------------------------------------------------

